Exhibit 10.2

 

 

 

AMENDMENT AGREEMENT

 

dated as of April 1, 2015

 

to

 

Second Amended and Restated Credit Agreement

 

dated as of

August 6, 2014

 

Among

 

GTT COMMUNICATIONS, INC.

 

as Lead Borrower

 

GTT COMMUNICATIONS, INC.; GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.; GTT GLOBAL
TELECOM GOVERNMENT SERVICES, LLC; COMMUNICATION DECISIONS-SNVC, LLC; CORE180,
LLC; ELECTRA, LTD.; NT NETWORK SERVICES, LLC.; GTT 360, INC.; WALL STREET
NETWORK SOLUTIONS, LLC; AMERICAN BROADBAND, INC.; AIRBAND COMMUNICATIONS, INC.;
SPARKPLUG, INC.; AND MEGAPATH CORPORATION;

 

as Borrowers,

 

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Joint Lead Arranger, L/C Issuer and Lender,

 

The Other Lenders Party Hereto,

 

WEBSTER BANK, N.A.

 

as Joint Lead Arranger, Syndication Agent, L/C Issuer and Lender and

 

PACIFIC WESTERN BANK, COBANK, ACB AND MUFG UNION BANK, N.A.,

 

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT (this “Amendment”) is entered into as of April 1, 2015
among the GTT Communications, Inc., a Delaware corporation (the “Parent”);
Global Telecom & Technology Americas, Inc., a Virginia corporation; GTT Global
Telecom Government Services, LLC, a Virginia limited liability company;
Communication Decisions-SNVC, LLC, a Virginia limited liability company;
CORE180, LLC, a Delaware limited liability company; Electra, Ltd. a Virginia
corporation; NT Network Services, LLC, a Delaware limited liability company; GTT
360, Inc., a Delaware corporation; American Broadband, Inc. d/b/a United Network
Services, Inc., a Delaware corporation; Airband Communications, Inc., a Delaware
corporation; Sparkplug, Inc., a Delaware corporation; MegaPath Corporation, a
Virginia corporation; and Wall Street Network Solutions, LLC, a Delaware limited
liability company (jointly and severally, the “Borrowers”, and each a
“Borrower”) each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and KeyBank National Association, as Administrative
Agent for the Lenders (the “Administrative Agent”).

 

RECITALS:

 

A.                                    WHEREAS, the Parent, the other Borrowers
and other Loan Parties from time to time party thereto are parties to certain
Second Amended and Restated Credit Agreement, dated as of August 6, 2014, among
the Borrowers, the Lenders party thereto (the “Existing Lenders”) and Webster
Bank, N.A. as the administrative agent (the “Existing Agent”) (as the same may
have been amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”);

 

B.                                    WHEREAS, pursuant to an Agency Transition
Agreement dated as of the date hereof (the “Agency Transition Agreement”) among
Webster Bank, N.A., as resigning Administrative Agent and resigning collateral
agent, KeyBank National Association, as successor Administrative Agent and
successor collateral agent, and the other parties thereto, effective upon the
Agency Transition Effective Date (as hereinafter defined), KeyBank National
Association has been appointed as the new Administrative Agent and collateral
agent in accordance with the terms of the Amended Credit Agreement (as
hereinafter defined) and pursuant to the direction of the Lenders and the
Borrowers hereunder;

 

C.                                    WHEREAS, the Borrowers, the Administrative
Agent and the Lenders desire to amend the Credit Agreement to modify certain
provisions thereof.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Amended Credit Agreement (as hereinafter defined).

 

Section 2.  Amendments. The Existing Credit Agreement is, effective as of the
Amendment Effective Date, hereby amended to be as set forth in the conformed
copy of the credit agreement attached as Exhibit A hereto (the Existing Credit
Agreement, as so amended, the “Amended Credit Agreement”). The Schedules to the
Amended Credit Agreement are attached hereto as Exhibit B.  The Exhibits to the
Amended Credit Agreement are attached hereto as Exhibit C.

 

--------------------------------------------------------------------------------


 

Section 3.  Effectiveness.

 

3.1                               Conditions Precedent. The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 Loan Documents.  The Administrative Agent’s
receipt of the following, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Amendment Effective Date (as hereinafter
defined) (or, in the case of certificates of governmental officials, a recent
date before the Amendment Effective Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                                     fully executed counterparts of this
Amendment, and each of the other Loan Documents, each of which shall be
satisfactory in form and substance to the Administrative Agent and the Lenders;

 

(ii)                                  Notes executed by the Borrowers in favor
of each Lender requesting Notes;

 

(iii)                               an opinion of Kelley Drye & Warren LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
may be reasonably required by the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent;

 

(iv)                              a certificate signed by a Responsible Officer
of the Parent certifying (A) that the conditions specified in Sections
4.02(a) and (b) of the Amended Credit Agreement have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (C) that, as of the
Amendment Effective Date, and after giving effect to all Borrowings thereon and
other transactions to be consummated in connection therewith, the pro forma
Consolidated Net Total Leverage Ratio is less than 3.5:1.0;

 

(v)                                 a quality-of-earnings report for MegaPath in
form reasonably satisfactory to the Administrative Agent;

 

(vi)                              the Form 10-K filed with the SEC for the
Parent’s fiscal year ending December 31, 2014;

 

(vii)                           a copy of the MegaPath Acquisition
Documentation, certified by a Responsible Officer, together with a certificate
from a Responsible Officer of the Parent certifying that the MegaPath
Acquisition shall have been consummated or shall be consummated substantially
concurrently with the funding of the Credit Extensions on the Amendment
Effective Date in all material respects in accordance with the MegaPath
Acquisition Agreement, and no provision thereof shall have been amended or
waived (including consents granted thereunder) in any respect that would be
materially adverse to Lenders without the consent of the Administrative Agent;
and

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect
(other than as set forth in Section 6.2 hereof), together with the certificates
of insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral.

 

--------------------------------------------------------------------------------


 

(b)                                 Fees.  All fees required to be paid to the
Administrative Agent on or before the Amendment Effective Date, including those
set forth in the Fee Letters, shall have been paid.

 

(c)                                  Expenses.  The Borrowers shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 3.1, each Lender that
has signed this Amendment shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Amendment Effective Date specifying its objection
thereto.

 

3.2                               Amendment Effective Date.  Other than as
expressly set forth in Section 4.3, this Amendment shall be effective on the
date (the “Amendment Effective Date”) upon which the conditions precedent set
forth in Section 3.1 above are satisfied.  The Administrative Agent shall
provide the Borrowers and the Lenders written notice immediately upon the
occurrence of the Amendment Effective Date.  Unless otherwise specifically set
forth herein, each of the amendments and other modifications set forth in this
Amendment shall be effective on and after the Amendment Effective Date.

 

Section 4.Successor Agent.

 

4.1                               Resignation and Waiver.  The Borrowers and the
Required Lenders acknowledge that in accordance with Section 9.06 of the
Existing Credit Agreement Webster Bank, N.A. has agreed to resign as
Administrative Agent, collateral agent and in each other representative, agent
or trustee capacity under the Loan Documents immediately upon, and contingent
upon the occurrence of, the Agency Transition Effective Date.  The Borrowers and
the Required Lenders waive any inconsistency or conflict between the provisions
of the Agency Transition Agreement and the other Loan Documents in respect of
the transactions contemplated by this Article 4.

 

4.2                               Appointment and Direction.  The Required
Lenders and the Borrower hereby (a) agree to appoint KeyBank National
Association as the successor Administrative Agent and as the successor
collateral agent and successor in each other representative, agent or trustee
capacity under the Loan Documents held by Webster Bank, N.A. immediately upon
the effectiveness of the resignation in Section 4.1, (b) agree that KeyBank
National Association is satisfactory to the Required Lenders and the Borrowers
for the purposes of Section 9.06 of the Existing Credit Agreement and (c) hereby
direct and authorize Webster Bank, N.A. and KeyBank National Association to
execute the Agency Transition Agreement and such other agreements, instruments
or documents, including any amendment, waiver or other modification to any
existing Loan Document, and to make such filings and registrations or amendments
thereto, as may be necessary or advisable to give effect to such resignations
and succession.

 

4.3                               Effectiveness of Agency Transition. This
Article 4 shall become effective  upon the occurrence of the following (the
“Agency Transition Effective Date”):

 

(i)                                     this Amendment shall have been executed
by each Loan Party, Webster Bank, N.A., KeyBank National Association and the
Required Lenders; and

 

--------------------------------------------------------------------------------


 

(ii)                                  the Agency Transition Agreement has been
fully executed and is in full force and effect (subject only to the
effectiveness of Article 4 hereof).

 

Section 5.Immaterial Subsidiaries. Set forth on Annex I hereto is a list of
Borrowers under the Existing Credit Agreement (“Immaterial Borrowers”) that do
not have, as of March 31, 2015, individually or collectively with all other
Domestic Subsidiaries which are wholly-owned by any Loan Party but are not
Guarantors, (i) assets with a value in excess of 1.0% of total assets of, and
(ii) revenues in an amount in excess of 1.0% of the total revenues of, the
Borrowers and their respective Subsidiaries on a consolidated basis for the
period of four consecutive fiscal quarters ended on such day.   Such Immaterial
Borrowers satisfy the definition of “Immaterial Subsidiary” under the Credit
Agreement and the Borrowers hereby request that such Immaterial Borrowers be
released from their obligations under the Credit Agreement (including any
security interest).  The Lenders acknowledge and agree to release such
Immaterial Borrowers from their obligations under the Credit Agreement; provided
that for the avoidance of doubt, from and after the Amendment Effective Date,
the status of the Immaterial Borrowers as Immaterial Subsidiaries shall be
determined solely based on such Immaterial Borrowers satisfaction with the
requirements set forth in the definition of Immaterial Subsidiary. Each
Immaterial Borrower shall no longer constitute a Borrower under the Credit
Agreement, and shall no longer be entitled to the rights or benefits afforded to
a Borrower, including, without limitation, the ability to request Borrowings
thereunder.

 

Section 6.MegaPath.

 

6.1                               Name Change. Pursuant to Section 3(b) of the
Security Agreement, a Grantor (as defined therein) is required to provide notice
of any change to its legal name.  After the consummation of the MegaPath
Acquisition, MegaPath Corporation is required to change its legal name. The
Borrowers hereby provide notice to the Lenders of such impending name change,
and the Lenders hereby acknowledge receipt of such notice.  Within 10 Business
Days of the Amendment Effective Date (or such longer time as the Administrative
Agent may agree), Borrowers agree to (i) provide evidence of the name change and
(ii) to take all actions required under the Security Agreement and other
Collateral Documents, including without limitation to execute, deliver, file and
record all necessary financing statements (or amendments thereto) or other
instruments and documents in order to maintain the validity, enforceability,
priority and perfection of the Lien arising under the Security Agreement and the
other Collateral Documents.

 

6.2                               Insurance. Within 10 Business Days of the
Amendment Effective Date (or such longer time as the Administrative Agent may
agree), Borrowers agree to provide evidence satisfactory to the Administrative
Agent that MegaPath Corporation has been added to all insurance policies
required to be maintained pursuant to the Loan Documents, including updated
insurance certificates and endorsements (if applicable).

 

Section 7.Miscellaneous.

 

7.1                               Representations and Warranties.  Each Borrower
and each Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)                                     each Borrower and each Guarantor has the
legal power and authority to execute and deliver this Amendment;

 

(ii)                                  the officers executing this Amendment on
behalf of each Borrower and each Guarantor have been duly authorized to execute
and deliver the same and bind such Borrower or such Guarantor with respect to
the provisions hereof;

 

--------------------------------------------------------------------------------


 

(iii)                               the execution and delivery hereof by each
Borrower or each Guarantor and the performance and observance by each Borrower
and each Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of any Borrower or any Guarantor or any law applicable
to any Borrower or any Guarantor or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against such Borrower or such Guarantor;

 

(iv)                              no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof;

 

(v)                                 no Borrower nor any Guarantor has any claim
or offset against, or defense or counterclaim to, any obligations or liabilities
of such Borrower or such Guarantor under the Existing Credit Agreement, the
Amended Credit Agreement or any other Loan Document;

 

(vi)                              this Amendment constitutes a valid and binding
obligation of each Borrower and each Guarantor in every respect, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies;

 

(vii)                           the representations and warranties of the
Borrowers and each other Loan Party contained in Article V of the Amended Credit
Agreement shall be true and correct in all material respects on and as of the
date of hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;

 

(viii)                        each Subsidiary set forth on Annex I constitutes
an Immaterial Subsidiary.

 

7.2                               Credit Agreement Unaffected.  Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of any Lender or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Amended Credit Agreement or any other Loan Document in similar
or different circumstances.  This Amendment is a Loan Document.

 

7.3                               Reaffirmation.  By signing this Amendment,
each Loan Party hereby confirms that this Amendment shall not effect a novation
of any of the obligations of the Loan Parties under the Existing Credit
Agreement, which obligations continue in full force and effect as set forth in
the Amended Credit Agreement, and each Loan Party acknowledges and confirms that
(a) the obligations of the Loan Parties under the Existing Credit Agreement as
modified or supplemented hereby and the other Loan Documents (i)  are entitled
to the benefits of the guarantees, pledge of and/or grant of the security
interests set forth or created in the Collateral Documents and the other Loan
Documents, (ii) constitute “Obligations” and “Secured Obligations” or other
similar term for purposes of the Amended Credit Agreement, the Collateral
Documents and all other Loan Documents, (iii) notwithstanding the effectiveness
of the terms hereof, the Collateral Documents and the other Loan Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (b) each Lender under the Amended

 

--------------------------------------------------------------------------------


 

Credit Agreement shall be a “Secured Party” and a “Lender” (including without
limitation for purposes of the definition of “Required Lenders” contained in
Section 1.01 of the Amended Credit Agreement) for all purposes of the Amended
Credit Agreement and the other Loan Documents.  Each Loan Party ratifies and
confirms that all Liens granted, conveyed, or assigned to the Administrative
Agent by such Person pursuant to any Loan Document to which it is a party remain
in full force and effect, are not released or reduced, and continue to secure
full payment and performance of the Obligations as increased hereby.

 

7.4                               Waiver.  Each Borrower and each Guarantor, by
signing below, hereby waives and releases the Administrative Agent and each of
the Lenders and their respective Related Parties from any and all claims,
offsets, defenses and counterclaims of which any Borrower and any Guarantor is
aware, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

 

7.5                               Entire Agreement.  This Agreement, together
with the Existing Credit Agreement, the Amended Credit Agreement and the other
Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

 

7.6                               Counterparts  This Amendment may be executed
in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

7.7                               Governing Law.  THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

7.8                               JURY TRIAL WAIVER.  EACH OF THE PARTIES TO
THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

 

 

BORROWERS:

 

 

 

GTT COMMUNICATIONS, INC.,

 

as Borrower, Parent and Lead Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COMMUNICATION DECISIONS — SNVC, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CORE180, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ELECTRA LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NT NETWORK SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GTT 360, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMERICAN BROADBAND, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AIRBAND COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SPARKPLUG, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WALL STREET NETWORK SOLUTIONS, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

The undersigned hereby becomes a party to this Agreement and the Credit
Agreement effective immediately upon the consummation of the MegaPath
Acquisition and from and after such time hereby expressly assumes, and shall
have, all rights and obligations of a Borrower under the Credit Agreement.

 

 

 

MEGAPATH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

AND REQUIRED LENDERS:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer, Swing Line
Lender and Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEBSTER BANK, N.A., as Syndication Agent and Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                            ], as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                            ], as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                            ], as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex I

 

Immaterial Borrowers

 

Trinity Networks, LLC, a Missouri limited liability company

Sparkplug Central, Inc., a Delaware corporation

Sparkplug Southwest, LLC, an Arizona limited liability company

AZX Connect, LLC, an Arizona limited liability company

CNG Communications, Inc., a Delaware corporation

Renaissance Networking, Inc., an Arizona corporation

Sparkplug Las Vegas, Inc., a Nevada corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amended Credit Agreement

 

(see attached)

 

--------------------------------------------------------------------------------


 

 

CONFORMED COPY REFLECTING AMENDMENTS

MADE PURSUANT TO THE AMENDMENT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 6, 2014, as amended April 1, 2015

 

among

 

GTT COMMUNICATIONS, INC.

 

as Lead Borrower

 

GTT COMMUNICATIONS, INC.; GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.; GTT GLOBAL
TELECOM GOVERNMENT SERVICES, LLC; COMMUNICATION DECISIONS-SNVC, LLC; CORE180,
LLC; ELECTRA, LTD.; NT NETWORK
SERVICES, LLC.; GTT 360, INC.; WALL STREET NETWORK SOLUTIONS, LLC; AMERICAN
BROADBAND, INC.; AIRBAND COMMUNICATIONS, INC.; SPARKPLUG, INC.; AND MEGAPATH
CORPORATION;

 

as Borrowers,

 

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Joint Lead Arranger, L/C Issuer and Lender,

 

The Other Lenders Party Hereto,

 

WEBSTER BANK, N.A.

 

as Syndication Agent, Joint Lead Arranger, L/C Issuer and Lender and

 

PACIFIC WESTERN BANK, COBANK, ACB and MUFG UNION BANK, N.A.,

 

as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms

33

1.04

Rounding

34

1.05

Times of Day

34

 

 

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

34

2.01

Second Restatement Date Funding Mechanics; The Term Borrowings; The Delayed Draw
Term Borrowings; The Revolving Credit Borrowings

34

2.02

Borrowings, Conversions and Continuations of Loans

35

2.03

Letters of Credit

36

2.05

Prepayments

45

2.06

Termination or Reduction of Commitments

47

2.07

Repayment of Loans

48

2.08

Interest

49

2.09

Fees

49

2.10

Computation of Interest and Fees

50

2.11

Evidence of Debt

50

2.12

Payments Generally; Administrative Agent’s Clawback

51

2.13

Sharing of Payments by Lenders

52

2.14

Defaulting Lenders

53

2.15

Incremental Facilities

54

 

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

56

3.01

Taxes

56

3.02

Illegality

59

3.03

Inability to Determine Rates

60

3.04

Increased Costs; Reserves on Libor Rate Loans

60

3.05

Compensation for Losses

61

3.06

Mitigation Obligations; Replacement of Lenders

61

3.07

Survival

62

 

 

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

62

4.01

Conditions of Initial Credit Extension

62

4.02

Conditions to all Credit Extensions

63

 

 

Article V REPRESENTATIONS AND WARRANTIES

64

5.01

Existence, Qualification and Power

64

5.02

Authorization; No Contravention

64

5.03

Governmental Authorization; Other Consents

64

5.04

Binding Effect

64

5.05

Financial Statements; No Material Adverse Effect

65

5.06

Litigation

65

5.07

No Liens on Assets of Foreign Subsidiaries

65

5.08

Ownership of Property; Liens; Investments

66

5.09

Environmental Compliance

66

5.10

Insurance

66

5.11

Taxes

66

5.12

ERISA Compliance

67

 

A-i

--------------------------------------------------------------------------------


 

5.13

Subsidiaries; Equity Interests; Loan Parties

67

5.14

Margin Regulations; Investment Company Act

67

5.15

Disclosure

67

5.16

Compliance with Laws

68

5.17

Solvency

68

5.18

[Reserved]

68

5.19

Intellectual Property; Licenses, Etc.

68

 

 

Article VI AFFIRMATIVE COVENANTS

69

6.01

Financial Statements

69

6.02

Certificates; Other Information

70

6.03

Notices

71

6.04

Payment of Obligations

72

6.05

Preservation of Existence, Etc.

72

6.06

Maintenance of Properties

72

6.07

Insurance

72

6.08

Compliance with Laws

73

6.09

Books and Records

73

6.10

Inspection Rights

73

6.11

Use of Proceeds

73

6.12

Covenant to Guarantee Obligations and Give Security

74

6.13

Compliance with Environmental Laws

74

6.14

Deposit Accounts

75

6.15

Further Assurances

75

 

 

Article VII NEGATIVE COVENANTS

75

7.01

Liens

76

7.02

Indebtedness

77

7.03

Investments

79

7.04

Fundamental Changes

80

7.05

Dispositions

80

7.06

Restricted Payments

81

7.07

Change in Nature of Business

82

7.08

Transactions with Affiliates

82

7.09

Burdensome Agreements

82

7.10

Use of Proceeds

82

7.11

Financial Covenants

83

7.12

Amendments of Organizational Documents

83

7.13

Accounting Changes

83

7.14

Payments and Prepayments, Etc. of Indebtedness

83

 

 

Article VIII EVENTS OF DEFAULT AND REMEDIES

84

8.01

Events of Default

84

8.02

Remedies upon Event of Default

86

8.03

Application of Funds

86

 

 

Article IX ADMINISTRATIVE AGENT

87

9.01

Appointment and Authority

87

9.02

Rights as a Lender

87

9.03

Exculpatory Provisions

88

9.04

Reliance by Administrative Agent

88

9.05

Delegation of Duties

89

9.06

Resignation of Administrative Agent

89

 

A-ii

--------------------------------------------------------------------------------


 

9.07

Non-Reliance on Administrative Agent and Other Lenders

89

9.08

[Reserved]

90

9.09

Administrative Agent May File Proofs of Claim

90

9.10

Collateral and Guaranty Matters

90

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

91

9.12

Appointment of L/C Issuers

91

9.13

Platform

92

 

 

Article X COMMON ENTERPRISE AMONG BORROWERS AND GUARANTORS; DESIGNATION OF LEAD
BORROWER AS BORROWERS’ AGENT

92

10.01

Common Enterprise

92

10.02

Lead Borrower as Borrowers’ Agent

92

 

 

Article XI MISCELLANEOUS

92

11.01

Amendments, Etc.

92

11.02

Notices; Effectiveness; Electronic Communications

94

11.03

No Waiver; Cumulative Remedies; Enforcement

95

11.04

Expenses; Indemnity; Damage Waiver

96

11.05

Payments Set Aside

97

11.06

Successors and Assigns; Resignation of an L/C Issuer

98

11.07

Treatment of Certain Information; Confidentiality

101

11.08

Right of Setoff

102

11.09

Interest Rate Limitation

102

11.10

Counterparts; Integration; Effectiveness

102

11.11

Survival of Representations and Warranties

103

11.12

Severability

103

11.13

Replacement of Lenders

103

11.14

Governing Law; Jurisdiction; Etc.

104

11.15

Waiver of Jury Trial

104

11.16

No Advisory or Fiduciary Responsibility

105

11.17

Electronic Execution of Assignments and Certain Other Documents

105

11.18

USA PATRIOT Act

105

11.19

Time of the Essence

105

11.20

ENTIRE AGREEMENT

106

 

 

SCHEDULES

 

 

 

2.01

Commitments and Applicable Percentages

 

5.08(b)

Existing Liens

 

5.08(c)

Owned Real Property

 

5.08(d)(i)

Leased Real Property (as lessee)

 

5.08(d)(ii)

Leased Real Property (as lessor)

 

5.08(e)

Existing Investments

 

5.13

Subsidiaries; Equity Interests

 

7.02

Existing Indebtedness

 

7.09

Burdensome Agreements

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

A-iii

--------------------------------------------------------------------------------


 

Form of

 

A

 

Committed Loan Notice

B-1A

 

Term Note

B-1B

 

Amended and Restated Term Note

B-2A

 

Revolving Credit Note

B-2B

 

Amended and Restated Revolving Credit Note

B-3

 

Swing Line Note

B-4

 

Incremental Term Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

D-2

 

New Lender Supplement

E

 

Subsidiary Guaranty

J-1

 

Incremental Facility Activation Notice (Revolver)

J-2

 

Incremental Facility Activation Notice (Term)

 

A-iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 6, 2014, as
amended April 1, 2015 (this “Agreement”), among GTT Communications, Inc., a
Delaware corporation; Global Telecom & Technology Americas, Inc., a Virginia
corporation; GTT Global Telecom Government Services, LLC, a Virginia limited
liability company; Communication Decisions SNVC, LLC, a Virginia limited
liability company; CORE180, LLC, a Delaware limited liability company;
Electra, Ltd., a Virginia corporation; NT Network Services, LLC, a Delaware
limited liability company; GTT 360, Inc., a Delaware corporation; American
Broadband, Inc. d/b/a United Network Services, Inc., a Delaware corporation;
Airband Communications, Inc., a Delaware corporation; Sparkplug, Inc., a
Delaware corporation; MegaPath Corporation, a Virginia corporation; and Wall
Street Network Solutions, LLC, a Delaware limited liability company (jointly and
severally, the “Borrowers”, and each a “Borrower”) each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), KeyBank
National Association, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”), Lender, Joint Lead Arranger, Swing Line Lender and
L/C Issuer, Webster Bank, N.A., as Joint Lead Arranger, L/C Issuer and
Syndication Agent, and Pacific Western Bank, CoBank, ACB and MUFG Union Bank,
N.A., as Co-Documentation Agents.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Parent, the other Borrowers and other Loan Parties from time to
time party thereto are parties to the Existing Credit Agreement (as hereinafter
defined);

 

WHEREAS, the Parent, the other Borrowers and Loan Parties have requested that
the Administrative Agent and the Lenders amend the Existing Credit Agreement;
and

 

WHEREAS, pursuant to the Amendment Agreement (as hereinafter defined) and upon
satisfaction of the conditions set forth therein the Lenders party thereto are
willing to amend the Existing Credit Agreement in the form of this Agreement in
connection with the transactions contemplated by the Amendment Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, business or division of a
Person, (b) the acquisition of in excess of 50% of the Equity Interests of any
Person, or otherwise causing any Person to become a Subsidiary or (c) a merger
or consolidation or any other similar combination with another Person.

 

“Acquisition-Related Debt” means, at any date of determination, all Indebtedness
due to any seller evidenced by Seller Notes (or otherwise incurred in connection
with an Acquisition, regardless of whether evidenced by a Seller Note or other
instrument), and, without duplication, all Earnout Indebtedness.

 

A-1

--------------------------------------------------------------------------------


 

“Acquisition-Related Debt Payment Conditions” is defined in the definition of
Permitted Acquisitions.

 

“Adjusted Consolidated EBITDA” means for any period, the sum of Consolidated
EBITDA of the Parent and its Subsidiaries for such period plus, to the extent a
Permitted Acquisition has been consummated during such period, the Pro Forma
EBITDA attributable to such Permitted Acquisition (but only that portion of Pro
Forma EBITDA attributable to the portion of such period that occurred prior to
the date such Permitted Acquisition was consummated).  It is understood that for
the purposes of Adjusted Consolidated EBITDA, if during any period (each, a
“Reference Period”) (or, in the case of pro forma calculations, during the
period from the last day of such Reference Period to and including the date as
of which such calculation is made) the Parent or any Subsidiary shall have made
a Disposition or Permitted Acquisition, their EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Disposition
or Permitted Acquisition occurred on the first day of such Reference Period;
provided that such pro forma calculations shall give effect to operating expense
reductions and other cost savings only to the extent that (x) such reductions
and savings would be permitted to be reflected in a pro forma financial
statement prepared in compliance with Regulation S-X, (y) such reductions and
savings are approved in writing by the Administrative Agent in its reasonable
discretion and (z) such reductions and savings (excluding any reductions and
savings in connection with the MegaPath Acquisition and the UNSI Acquisition)
are limited in the aggregate to no more than ten percent (10%) of Adjusted
Consolidated EBITDA for such period; provided further that with respect to any
operating expense reductions and other costs savings in connection with the
MegaPath Acquisition, such reductions and savings shall not exceed (1) for the
quarterly period ending June 30, 2015: $2,500,000; (2) for the quarterly period
ending September 30, 2015: $1,875,000; (3) for the quarterly period ending
December 31, 2015: $1,250,000; and (4) for the quarterly period ending March 31,
2016: $625,000.  Notwithstanding the foregoing, for purposes of calculation of
the financial covenants set forth in Section 7.11 hereof, Adjusted Consolidated
EBITDA shall be deemed to be (a) for the quarterly period ending March 31, 2014:
$17,164,164; (b) for the quarterly period ending June 30, 2014: $17,314,084;
(c) for the quarterly period ending September 30, 2014: $17,688,276; (d) for the
quarterly period ending December 31, 2014: $17,894,518; and (e) for the
quarterly period ending March 31, 2015: (i) the Consolidated EBITDA of Parent
and its Subsidiaries for such period plus (ii) $5,000,000 (for the avoidance of
doubt, such amount constitutes the Borrowers’ good faith estimate of the Pro
Forma EBITDA attributable to the MegaPath Acquisition) plus (iii) $2,500,000
(for the avoidance of doubt, such amount constitutes the Borrowers’ good faith
estimate of the operating expense reductions and other cost savings attributable
to the MegaPath Acquisition) plus (iv) $250,000 (for the avoidance of doubt,
such amount constitutes the Borrowers’ good faith estimate of the operating
expense reductions and other cost savings attributable to the UNSI Acquisition).

 

“Administrative Agent” means KeyBank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

A-2

--------------------------------------------------------------------------------


 

“Amendment Agreement” means the Amendment Agreement, dated April 1, 2015, among
the Borrowers, the Lenders and the Administrative Agent.

 

“Amendment Effective Date” means April 1, 2015.

 

“Applicable Margin” means, in respect of the Term Facility and the Revolving
Credit Facility, the applicable percentage per annum set forth below:

 

PRICING GRID

 

 

 

Consolidated Net Total Leverage
Ratio

 

Applicable Margin for
Base Rate Loans

 

Applicable Margin
for LIBOR Loans

 

1

 

> 3.0 : 1.0

 

3.50

%

4.50

%

2

 

< 3.0 : 1.0 > 2.50 : 1.0

 

3.25

%

4.25

%

3

 

< 2.50 : 1.0 > 2.0 : 1.0

 

3.00

%

4.00

%

4

 

< 2.0 : 1.0

 

2.75

%

3.75

%

 

Any increase or decrease in the Applicable Margin resulting from any change in
the Consolidated Net Total Leverage Ratio shall be effective as of the third
Business Day after the date on which the Administrative Agent shall have
received a Compliance Certificate. For purposes of this Agreement, the
Applicable Margin during the period beginning on the Amendment Effective Date
and ending on the first Business Day after the date on which the Administrative
Agent shall receive a Compliance Certificate for the June 30, 2015 Quarterly
Date shall be as set forth at Tier 1 of the Pricing Grid above. In the event
that any determination of the Consolidated Net Total Leverage Ratio, as set
forth in any Compliance Certificate, shall be found to be inaccurate, the
Borrowers shall, promptly after request therefor by the Administrative Agent,
remit to the Administrative Agent, for the benefit of the Lenders, the amount
(if any) by which (a) the amount of interest that should have been paid by the
Borrowers if the determination of the Consolidated Net Total Leverage Ratio had
been completed accurately, exceeds (b) the amount of interest actually
previously paid by the Borrowers; provided, however, that the Borrowers shall
not be required to remit any such additional interest for any period ending in
or with any fiscal year of the Borrowers unless the Administrative Agent shall
have made a request therefor, in accordance with the foregoing provisions of
this sentence, within sixty (60) days after the Administrative Agent shall have
received the audited consolidated financial statements of the Parent and its
Subsidiaries for such fiscal year.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) such Term Lender’s Term
Commitment on the Amendment Effective Date and (ii) thereafter, the principal
amount of such Term Lender’s Term Loans at such time, and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender on the
Amendment Effective Date, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time.  If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans has been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitment has expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

A-3

--------------------------------------------------------------------------------


 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, or with respect to the Swing Line Facility, the
Swing Line Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capitalized lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and those Persons which were the Parent’s Subsidiaries on
December 31, 2014 for the fiscal year ended December 31, 2014, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Parent and such Persons, including the notes
thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Amendment Effective Date to the earliest of
(i) the Maturity Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitment pursuant to Section 2.06(a), and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans pursuant to Section 8.02.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) two and one-quarter percent (2.25%) and (b) the rate of interest in
effect for such day as publicly announced from time to time by KeyBank as its
“prime rate”.  The “prime rate” is a rate set by KeyBank based upon various
factors including KeyBank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by KeyBank shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Base Rate Loan(s)” means a Revolving Credit Loan, a Term Loan or an Incremental
Term Loan that bears interest based on the Base Rate.

 

A-4

--------------------------------------------------------------------------------


 

“Borrower Materials” has the meaning specified in Section 9.13.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowers’ Business” means telecommunications and cloud networking, and other
activities substantially related or incidental to the foregoing.

 

“Borrowing” means a Revolving Credit Borrowing, Swing Loan Borrowing, the
issuance of a Letter of Credit or a Term Borrowing as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Libor Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, Capital
Expenditures shall not include (i) the purchase price paid in connection with a
Permitted Acquisition, (ii) any additions to property, plant and equipment and
other capital expenditures made with (A) the proceeds of any equity investment
by the Permitted Holders, (B) the application of Net Cash Proceeds in accordance
with Section 2.05(b)(ii), or (iii) any expenditures which are contractually
required to be, and are, reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation; provided that for the
purposes of clause (ii)(B) expenditures shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the Net Cash Proceeds so applied.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means, in relation to any L/C Obligations, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Lenders, as collateral for such L/C Obligations,
cash or deposit account balances in such amounts and pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
such L/C Issuer. Derivatives of such term have corresponding meanings.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers and any of their respective Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
Permitted Liens):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System,

 

A-5

--------------------------------------------------------------------------------


 

(ii) issues (or the parent of which issues) commercial paper rated as described
in clause (c) of this definition and (iii) has combined capital and surplus of
at least $500,000,000, in each case with maturities of not more than 90 days
from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 360 days from the date of acquisition thereof;

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrowers and any of their respective
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have ratings described in clause (c) above, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b) and (c) of this definition;

 

(e)                                  repurchase obligations with a term of not
more than 30 days for underlying investments of the types described in clauses
(a) and (b) entered into with any bank meeting the qualifications specified in
clause (c).

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which at any time
after the Amendment Effective Date:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of forty percent (40%) or more of the
Equity Interests of

 

A-6

--------------------------------------------------------------------------------


 

the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such Equity Interests that such “person” or “group” has the right to acquire
pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

 

(c)                                  the Parent ceases to own, directly or
indirectly through GTT Americas, 100% of the Equity Interests of each of the
other Borrowers (on a fully diluted basis);

 

(d)                                 the Borrowers cease to own 100% of the
Equity Interests of their respective Subsidiaries (on a fully diluted basis)
owned on the Amendment Effective Date (other than as a result of a transaction
permitted by Section 7.04 and any Immaterial Subsidiary);

 

(e)                                  the Parent ceases to own 100% of the Equity
Interests of GTT EMEA;

 

(f)                                   GTT EMEA ceases to own, directly or
indirectly through one or more Foreign Subsidiaries, 100% of the Foreign
Subsidiaries owned directly or indirectly by GTT EMEA on the Amendment Effective
Date (other than any Immaterial Subsidiary); or

 

(g)                                  TiNet ceases to own, directly or indirectly
through one or more Foreign Subsidiaries, 100% of the Foreign Subsidiaries owned
directly or indirectly by TiNet on the Amendment Effective Date (other than any
Immaterial Subsidiary).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Patent Security Agreement, the Trademark Security Agreement, any
Security Agreement Supplements, security agreements, intellectual property
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” or “Commitments” means a Term Commitment and/or a Revolving Credit
Commitment, as the context may require.

 

A-7

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Libor Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
Seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: 
(i) Consolidated Interest Charges; (ii) the provision for federal, state, local
and foreign income taxes payable (including any franchise taxes to the extent
based upon income); (iii) depreciation and amortization expense (including
amortization of goodwill, debt issue costs and amortization under FAS Rule 123);
(iv) other expenses reducing such Consolidated Net Income which do not represent
a cash item in such period or any future period (in each case of or by the
Parent and its Subsidiaries for such Measurement Period); (v) extraordinary,
unusual or nonrecurring expenses in an aggregate amount during any Measurement
Period not to exceed amounts agreed to in writing by the Required Lenders in
their reasonable discretion; (vi) all costs, fees and expenses (including fees
of counsel) paid by the Parent and its Subsidiaries in connection with the
execution and delivery of this Agreement and the related Loan Documents;
(vii) any provision for the reduction in the carrying value of assets recorded
in accordance with GAAP and any non-cash gains (or losses) resulting from mark
to market activity as a result of the implementation of Statement of Financial
Accounting Standards 133, “Accounting for Derivative Instruments and Hedging
Activities,” (including specifically any non-cash charge in warrant fair market
value or other non-cash compensation); (viii) any effect of any purchase
accounting adjustments in connection with any Permitted Acquisition; (ix) any
non-recurring fees and expenses in connection with the MegaPath Acquisition and
the UNSI Acquisition; (x) any non-recurring fees and expenses (or any
amortization thereof) related to Permitted Acquisitions, debt issuances
(including amendments and waivers in connection with any such debt issuances),
equity issuances or dispositions of assets, in each case whether or not
consummated, in an aggregate amount (when combined with expenses referred to in
clause (v) above) during any Measurement Period not to exceed ten percent (10%)
of Adjusted Consolidated EBITDA for such Measurement Period; minus (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) all non-cash items increasing Consolidated Net Income (in each case of or by
the Parent and its Subsidiaries for such Measurement Period), (ii) any deferred
income tax benefits and (iii) any interest income.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination
the ratio of (a) Adjusted Consolidated EBITDA for the most recently completed
Measurement Period to (b) Consolidated Fixed Charges for the most recently
completed Measurement Period.  For purposes of determining the Consolidated
Fixed Charge Coverage Ratio for the periods ended June 30, 2015, September 30,
2015 and December 31, 2015, the amounts set forth in clauses (ii) and (iii) of
the definition of Consolidated Fixed Charges (the “Annualized Amounts”) shall
each be deemed to be equal to (a) the Annualized Amounts for the fiscal quarter
ended June 30, 2015, multiplied by 4, (b) the Annualized Amounts for the two
consecutive fiscal quarters ended September 30, 2015, multiplied by 2 and
(c) the

 

A-8

--------------------------------------------------------------------------------


 

Annualized Amounts for the three consecutive fiscal quarters ended December 31,
2015, multiplied by 4/3, respectively.

 

“Consolidated Fixed Charges” means, at any date of determination, the sum of
(i) the aggregate amount of all cash Capital Expenditures (other than any such
Capital Expenditures made with the proceeds of Indebtedness permitted under this
Agreement and other than capital expenditures made in a Permitted Acquisition),
(ii) Consolidated Interest Charges paid, or required to be paid, in cash,
(iii) Consolidated Scheduled Funded Debt Payments other than in respect of
Earnout Indebtedness and Holdback Payments (as such scheduled principal payments
(a) may be reduced as a result of any voluntary or mandatory prepayments of the
principal amount of such Consolidated Funded Indebtedness for such period or any
prior period or (b) otherwise adjusted pursuant to the terms of this Agreement),
and (iv) the aggregate amount of federal, state, local and foreign income taxes
paid, or required to be paid, in cash, in each case, of or by the Parent and its
Subsidiaries for the most recently completed Measurement Period, other than any
such taxes which are pass-through or similar taxes.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business) (including, for the avoidance of
doubt, Indebtedness under Seller Notes), (e) all Attributable Indebtedness,
(f) without duplication, all guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Parent or any Subsidiary which shall be deemed to be an amount equal to the
lesser of (x) the stated or determinable amount (inclusive of principal,
interest, fees and other charges) of the primary obligation in respect of which
such guarantee is made (or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith) or (y) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the agreement,
document or instrument embodying such guarantee, and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Parent or another Borrower is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Parent or such subsidiary.  For purposes of clarity, Consolidated Funded
Indebtedness excludes intercompany loans.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all cash interest payments, in each case to the extent paid, or required to
be paid, in cash and treated as interest in accordance with GAAP, but excluding
any interest, premium payments, fees, commitment fees, charges and related
expenses in connection with borrowed money (other than the fees referenced in
Section 2.09(b)) paid on the Second Restatement Date or the Amendment Effective
Date, and excluding any interest payments related to intercompany loans, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Parent and its Subsidiaries on
a consolidated basis for the most recently completed Measurement Period;
provided that Consolidated Interest Charges shall not include any upfront fees
in connection with any issuance of Indebtedness, any agent fees and any expenses
in connection with any issuance or amendment of Indebtedness (whether or not
consummated).

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and losses for such

 

A-9

--------------------------------------------------------------------------------


 

Measurement Period, (b) any net gain or loss arising from the sale of capital
assets, (c) any net gain or loss arising from any write-up or write-down of
assets for such Measurement Period.

 

“Consolidated Net Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date (including for
the avoidance of doubt, the outstanding Holdback Payments), plus, without
duplication, the aggregate amount of Earnout Indebtedness (excluding up to
$3,500,000 in respect of GTT 360 Earnout Payments) minus the aggregate amount of
cash and Cash Equivalents of the Borrowers in excess of $5,000,000 that is not
Restricted (up to an aggregate amount not to exceed $10,000,000), minus the
lesser of (i) $10,000,000 and (ii) the aggregate amount of Earnout Indebtedness
and Holdback Payments (excluding up to $3,500,000 in respect of GTT 360 Earnout
Payments) then outstanding to (b) Adjusted Consolidated EBITDA for the most
recently ended Measurement Period.  For the purposes of calculating Earnout
Indebtedness relating to the WSNS Earnout Payments as of December 31, 2014 (and
on each Quarterly Date thereafter until paid in full) the Indebtedness relating
to the WSNS Earnout Payments shall be $2,000,000, unless adjusted on any
Quarterly Date thereafter by Administrative Agent based on the Lead Borrower’s
projections of the actual amount of such WSNS Earnout Payments calculated in
accordance with the WSNS Acquisition Agreement. For the avoidance of doubt, the
maximum amount of contingent Earnout Indebtedness (regardless of contingencies
(i.e., EBITDA targets) associated therewith, or the dates of payment thereof,
shall be included in the calculation of the Consolidated Net Total Leverage
Ratio at all times until the Borrowers can certify to the Administrative Agent
that the associated contingencies were not met and the Earnout Indebtedness will
never arise.

 

“Consolidated Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Consolidated Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Loans and L/C Obligations.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Parent and its Subsidiaries on a consolidated basis, the sum of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
Consolidated Funded Indebtedness, but excluding any such payments to the extent
refinanced through the incurrence of additional Indebtedness otherwise expressly
permitted under Section 7.02 or otherwise related to intercompany loans.  For
purposes of this definition, “scheduled principal payments” shall be deemed to
include the Attributable Indebtedness.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States

 

A-10

--------------------------------------------------------------------------------

 


 

or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, for both Base Rate Loans and LIBOR Rate Loans, an interest
rate equal to (i) the then-applicable Base Rate plus (ii) the Applicable Margin
for Base Rate Loans plus (iii) two percent (2%) per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans or Revolving Credit Loans (or any participation in L/C
Obligations or Swing Loans) required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent, any Loan Party or any
Lender any amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Delayed Draw Term Loan” shall have the meaning provided in the Existing Credit
Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, exclusive license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any sub-lease of any real property of
which the Borrowers and/or any of their respective Subsidiaries is the lessee.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Earnout Indebtedness” means the maximum amount of all obligations for the
payment of money (absolute or contingent) incurred by a Borrower to any seller
in any Permitted Acquisition, including obligations which become due and payable
on one or more future dates in amounts to be determined based upon the financial
results of the Target or a Borrower following consummation of such Permitted
Acquisition, or by any other means, together with all interest, fees or other
amounts payable thereon or in connection therewith in each instance consistent
with the Acquisition-Related Debt Payment Conditions.  For purposes of clarity,
indebtedness evidenced by Seller Notes is not Earnout Indebtedness.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

A-11

--------------------------------------------------------------------------------


 

Borrowers, any other Loan Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, membership, or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership, or profit interests in) such Person or warrants, rights
or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate; or (g) the determination that any Pension Plan or Multiemployer Plan
is considered to be an “at risk” plan or a plan in “endangered” or “critical”
status within the meaning of Sections 430, 431 or 432 of the Code or Sections
303, 304 or 305 of ERISA.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrowers, an amount equal
to the sum of (i) Consolidated EBITDA for such fiscal year minus (ii) the
aggregate amount of all cash Capital Expenditures and Permitted Acquisitions
(other than any such Capital Expenditures and Permitted Acquisitions made with
the proceeds of Indebtedness permitted hereunder (other than Revolving Credit
Loans) minus (iii) Consolidated Interest Charges paid in cash minus (iv) cash
taxes paid minus (v) Consolidated Scheduled Funded Debt Payments paid in cash
minus (vi) the amount of any voluntary prepayments made on the Term Loans or
Incremental Term Loans, or other Consolidated Funded

 

A-12

--------------------------------------------------------------------------------


 

Indebtedness and in connection with any prepayment of Revolving Credit Loans to
the extent accompanied by a reduction of the Revolving Credit Commitment minus
(vii) increase (or plus the decrease) in Working Capital Adjustment as of the
last day of the applicable fiscal year minus (viii) termination costs paid in
cash (or accrued to be paid in cash) relating to swap contracts, minus
(ix) amounts paid in cash during such period on account of (1) items that were
accounted for as non-cash reductions of Consolidated Net Income or as non-cash
reductions of Consolidated Net Income in determining Consolidated EBITDA of the
Parent and its Subsidiaries in a prior excess cash flow period and (2) reserves
or accruals established in purchase accounting in connection with any other
Permitted Acquisition, in an aggregate amount reasonably acceptable to the
Administrative Agent, minus (x) the aggregate amount of (1) expenditures
actually made by the Parent and its Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed and (2) cash expenses during such period
added back in arriving at Consolidated EBITDA during such period, and minus
(xi) amounts added back to Consolidated EBITDA pursuant to clause (v) of the
definition thereof and actually paid in cash; provided, that, to the extent
otherwise included therein, the net cash proceeds received from the (1) the sale
or disposition of any property, or (2) the issuance of any Equity Interests of
the Parent and its Subsidiaries shall be excluded from the calculation of
Consolidated Excess Cash Flow, all determined on a consolidated basis and in
accordance with GAAP.

 

“Excluded Subsidiary” means any of the foregoing: (a) each Foreign Subsidiary,
(b) each Immaterial Subsidiary, and (c) subject to Section 11.01(g) and
11.01(h), each other Subsidiary as the Required Lenders, in their sole
discretion, may agree in writing shall be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Person that has Guaranteed
a Swap Obligation, including the grant of a Lien to secure the Guarantee of such
Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute  an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes), and branch profits taxes by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located and Taxes imposed as a result of a
present or former connection between Administrative Agent, any Lender or any
other recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or enforced any Loan Document), (b) any United States
backup withholding tax, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrowers under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii), and
(d) any United States federal withholding Taxes imposed pursuant to FATCA.

 

A-13

--------------------------------------------------------------------------------


 

“Existing Agent” means Webster Bank, N.A.

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of August 6, 2014, among the Borrowers, the Existing
Lenders and the Existing Agent, as the same may have been amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof.

 

“Existing Lenders” means the Lenders party to the Existing Credit Agreement.

 

“Existing Revolving Credit Loans” has the meaning specified in Section 2.01(b).

 

“Existing Term Loans” has the meaning specified in Section 2.01(a)(i).

 

“Facility” means the (a) Term Facility, (b) the Revolving Credit Facility,
(c) the Swing Line Facility, or (d) the Incremental Term Loans (the “Incremental
Term Facility”), as the context may require.

 

“Facility Commitment Fee” has the meaning specified in Section 2.09(d).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” has the meaning specified in Section 5.21.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letters” means (i) the fee letter, dated January 27, 2015, among the
Parent, the Administrative Agent, KeyBanc Capital Markets Inc. and (ii) the fee
letter, dated January 27, 2015, between the Parent and Webster Bank.

 

“Foreign Lender” means any Secured Party that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in

 

A-14

--------------------------------------------------------------------------------


 

making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GTT 360” means GTT360, Inc., a Delaware corporation.

 

“GTT 360 Acquisition” means the acquisition of GTT 360 by GTT Americas pursuant
to the GTT 360 Acquisition Agreement.

 

“GTT 360 Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of April 1, 2014, as amended by that certain Amendment No. 1 thereto
dated as of April 16, 2014, by and among the stockholders of DBR 360, Inc., a
Delaware corporation, as sellers, GTT Americas, as purchaser, GTT 360, Inc., as
merger sub, and David Baule, as stockholder representative.

 

“GTT 360 Earnout Payments” means cash payments by a Borrower or Borrowers
pursuant to earnout liabilities incurred in connection with the GTT 360
Acquisition, which payments shall not exceed (or be made earlier than)
(i) $875,000 on the six month anniversary of the closing date of the GTT 360
Acquisition, (ii) $875,000 on the one year anniversary of the closing date of
the GTT 360 Acquisition, (iii) $875,000 on the eighteenth month anniversary of
the closing date of the GTT 360 Acquisition, and (iv) $875,000 on the two year
anniversary of the closing date of the GTT 360 Acquisition and, in each
instance, in an amount which does not exceed the amount due in accordance with
the terms of the GTT 360 Acquisition Agreement.

 

“GTT Americas” means Global Telecom & Technology Americas, Inc., a Virginia
corporation.

 

“GTT EMEA” means GTT EMEA, Ltd., a private limited liability company
incorporated and registered in England and Wales with registration number
03580993 and whose registered office is 35 Vine Street, London EC3N2AA.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such

 

A-15

--------------------------------------------------------------------------------


 

Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien).  The amount of any Guarantee shall
be deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith or (y) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the agreement,
document or instrument embodying such Guarantee.  The term “Guarantee” as a verb
has a corresponding meaning.

 

“Guarantor(s)” means, collectively and individually, each Domestic Subsidiary
(other than an Excluded Subsidiary) of the respective Borrowers that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Guaranty made by a Guarantor in favor of the
Secured Parties and delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Article VI or VII, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Swap Contract.

 

“Holdback Payments” means, collectively, the MegaPath Holdback Payments and the
UNSI Holdback Payments.

 

“Immaterial Subsidiary” means on any date, any Subsidiary that did not, as of
the last day of the fiscal quarter of the Parent most recently ended for which
financial statements are available, have, individually or collectively with all
other Domestic Subsidiaries which are wholly-owned by any Loan Party but are not
Guarantors, either (i) assets with a value in excess of 1.0% of total assets of,
or (ii) revenues in an amount in excess of 1.0% of the total revenues of, the
Borrowers and their respective Subsidiaries on a consolidated basis for the
period of four consecutive fiscal quarters ended on such day.

 

“Increased Facility Activation Date” means any Business Day on which any Lender
shall execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.15(a).

 

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit J-1 or J-2, as applicable.

 

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

 

“Incremental Revolving Commitment” means any revolving commitments made pursuant
to Section 2.15(a).

 

A-16

--------------------------------------------------------------------------------


 

“Incremental Term Facility”  as defined in the definition of “Facility”.

 

“Incremental Term Lenders” means (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 

“Incremental Term Loans” means any term loans made pursuant to Section 2.15(a).

 

“Incremental Term Maturity Date” means with respect to the Incremental Term
Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice, which date
shall not be earlier than the final maturity of the Term Loans and shall not
have a weighted average life to maturity that is earlier than the weighted
average life to maturity of the Term Loans.

 

“Incremental Term Note” means a promissory note made by the Borrowers in favor
of an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit B-4.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money (including L/C Obligations) and all obligations of such Person evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than 60
days after the date on which such trade account was created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; provided that the amount of Indebtedness
pursuant to this clause (e) shall be an amount equal to the lesser of (x) the
aggregate amount of the indebtedness secured by such Lien and (y) the fair
market value of the property subject to such Lien;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person required to
be treated as liabilities under GAAP;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or any obligation to purchase any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

A-17

--------------------------------------------------------------------------------


 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  For avoidance of doubt, GTT 360 Earnout Payments shall
not be included in Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” means all of Borrowers’ right, title, and interest in
and to the following:

 

(a)                                 Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to a Borrower;

 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Interest Payment Date” means, (a) as to any Libor Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Libor Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December commencing on June 30, 2015, and
the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Libor Rate Loan, the period commencing on
the date such Libor Rate Loan is disbursed or converted to or continued as a
Libor Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Lead Borrower in a Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of

 

A-18

--------------------------------------------------------------------------------


 

such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, (a) any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person or (c) the purchase or other acquisition (in one
transaction or a series of related transactions) of assets of another Person
that constitute a business unit.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but shall be reduced by the amount of any distributions and dividends received
with respect to such Investment.

 

“IP Rights” has the meaning specified in Section 5.20.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application and any other agreement, instrument or document entered into by an
L/C Issuer and the Lead Borrower (or any of its Subsidiaries) or in favor such
L/C Issuer and relating to such Letter of Credit.

 

“KeyBank” means KeyBank National Association and its successors.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Revolving Credit Commitment.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Credit Loans.

 

“L/C Commitment” means the commitment of the L/C Issuers hereunder to issue
Letters of Credit or to cause Letters of Credit to be issued by the L/C
Substitute Issuer.  The L/C Commitment shall be in the initial maximum amount of
$7,500,000, and such amount shall be subject to termination or reduction from
time to time pursuant to and in accordance with this Agreement.  The L/C
Obligations

 

A-19

--------------------------------------------------------------------------------


 

shall not exceed in aggregate amount at any time the lesser of (a) the aggregate
Revolving Credit Commitment in effect at such time, or (b) the amount of the L/C
Commitment in effect at such time.

 

“L/C Commitment Effective Date” means the Amendment Effective Date.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.

 

“L/C Default Rate” means the interest rate per annum equal to the sum of the
Applicable Margin for Loans that are Base Rate Loans, plus two percent (2%).

 

“L/C Expiration Date” means the day that is seven (7) days prior to the Maturity
Date (or, if such day is not a Business Day, the next preceding Business Day).

 

“L/C Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“L/C Issuer” means the financial institutions identified and appointed by the
Administrative Agent, in accordance with Section 9.12 hereof, as issuers of
Letters of Credit hereunder, or any successor issuers of Letters of Credit
hereunder. As of the Amendment Effective Date, the following financial
institutions are each an L/C Issuer: KeyBank and Webster Bank.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.03(m).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Substitute Issuer” means, in relation to any Letter of Credit, any bank or
other financial institution that will issue or amend such Letter of Credit on
behalf and for the account of such L/C Issuer, and for the ultimate account of a
Borrower hereunder.

 

“Letter of Credit Fees” has the meaning specified in Section 2.03(i).

 

“Letter(s) of Credit” means any (and all) standby letters of credit issued
(a) by an L/C Issuer for the account of a Borrower hereunder, or (b) by the L/C
Substitute Issuer on behalf and for the account of an L/C Issuer, for the
ultimate account of a Borrower hereunder.

 

“Lead Borrower” means the Parent.

 

“Lender(s)” has the meaning specified in the introductory paragraph.  Unless the
context otherwise requires, the term “Lenders” includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described in writing to the Borrowers and the Administrative Agent.

 

“Libor Rate(s)” means, for any Interest Period with respect to a Libor Rate
Loan, “LIBOR Rate” shall mean the rate quoted by the Administrative Agent two
(2) Business Days prior to an Interest Period for the offering by the
Administrative Agent to prime commercial banks in the inter-bank

 

A-20

--------------------------------------------------------------------------------

 


 

Eurodollar market of dollar deposits for a period equal to the Interest Period
and in an amount equal to the requested advance.  Such LIBOR Rate shall be
increased by the maximum marginal reserve percentage as prescribed by the Board
of Governors of the Federal Reserve System for determining the reserve
requirement for KeyBank, for Eurodollar deposits having a maturity equal to the
Interest Period.  If such rate is not available at such time for any reason,
then the “Libor Rate” for such Interest Period shall be the rate per annum
reasonably determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Libor Rate Loan being made,
continued or converted by KeyBank and with a term equivalent to such Interest
Period would be offered to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

 

“Libor Rate Loan” means a Revolving Credit Loan, a Term Loan, an Incremental
Term Loan that bears interest at a rate based on the Libor Rate.

 

“LIBOR Tranche” the collective reference to LIBOR Rate Loans under a particular
Facility, the then current Interest Periods of which begin on the same date and
end on the same later date (whether or not such LIBOR Rate Loans shall
originally have been made on the same day).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity” means on any date of determination, the maximum amount of unfunded
Revolving Credit Commitments which the Borrowers could request as a Revolving
Credit Borrowing without causing a Default or Event of Default under
Section 7.11, plus, cash on deposit with the Administrative Agent or another
domestic Lender which is not Restricted and which is subject to a deposit
account control agreement in favor of the Administrative Agent, if requested.

 

“Loan(s)” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Term Loan, a Swing Loan, an Incremental Term Loan or
a Revolving Credit Loan, as applicable.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) any Cash Management Agreement, (e) any Swap Contract
with any Hedge Bank, (f) any Guaranty and (g) any agreement executed and
delivered by the Borrowers to the Administrative Agent or any Lender in
connection with any of the foregoing or this Agreement.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor. “Loan
Party” means, individually, a Borrower or a Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrowers and their respective
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties, taken as a whole to perform their
obligations under any Loan Document to which they are a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties (taken as a whole) of any Loan Document to which it is
a party.

 

A-21

--------------------------------------------------------------------------------


 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earliest of (x) March 31, 2020, (y) the date of termination of the Revolving
Credit Commitment pursuant to Section 2.06, and (z) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
pursuant to Section 8.02(b), (b) with respect to the Term Facility, the earliest
of (x) March 31, 2020, (y) the date of prepayment of the Term Loans in full in
cash pursuant to Section 2.05, and (z) the date of acceleration of the Loans
pursuant to Section 8.02; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day,
and (c) with respect to any Incremental Term Facility, on the date (and in the
circumstances) determined in accordance with Section 2.15.

 

“Measurement Period” means the period of four (4) consecutive fiscal quarters
most recently ended.

 

“MegaPath” means MegaPath Corporation, a Virginia corporation.

 

“MegaPath Acquisition” means the acquisition of MegaPath by GTT Americas
pursuant to the MegaPath Acquisition Agreement.

 

“MegaPath Acquisition Agreement” means that certain Stock Purchase Agreement
dated as of February 19, 2015, by and among the Parent, GTT Americas, as
purchaser, MegaPath Group, Inc., as seller, and MegaPath.

 

“MegaPath Acquisition Documentation” means, collectively, the MegaPath
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time in accordance with the provisions of this Agreement.

 

“MegaPath Holdback Payments” means cash payments by a Borrower or Borrowers to
MegaPath to be made after the twelve-month anniversary of the closing date of
the MegaPath Acquisition, pursuant to, and in accordance with the MegaPath
Acquisition Agreement as in effect on the Amendment Effective Date, in an
aggregate amount not to exceed $10,000,000 unless adjusted on any Quarterly Date
downward thereafter by Administrative Agent based on the Lead Borrower’s
assessment of the actual amount of such MegaPath Holdback Payments calculated in
accordance with the MegaPath Acquisition Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Disposition, realization
of insurance proceeds from a casualty event by any Loan Party or any of its
Subsidiaries or any indemnity (except indemnity payments reimbursing the
Borrowers for out-of-pocket expenses) payments or purchase price adjustments
received in respect of any Permitted Acquisition, the excess, if any, of (i) the
sum of cash and Cash Equivalents received by such Loan Party or any of its
Subsidiaries in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so

 

A-22

--------------------------------------------------------------------------------


 

received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable out-of-pocket costs and expenses incurred by such
Loan Party or such Subsidiary in connection with such transaction and (C) taxes
paid or reasonably estimated to be payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds; and

 

(b)                                 with respect to the sale or issuance of any
Equity Interest by the Borrowers, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable out-of-pocket costs and expenses, incurred by such Loan Party or such
Subsidiary in connection therewith.

 

“New Lender(s)” has the meaning specified in Section 2.15(b).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note(s)” means a Term Note, a Swing Line Note, an Incremental Term Note, or a
Revolving Credit Note, as the context may require.

 

“Notice of Swing Loan Refunding” has the meaning specified in Section 2.04(b).

 

“NT Network” has the meaning specified in the introductory paragraph hereto.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding; provided, however, that Obligations shall not include any Excluded
Swap Obligation of any Loan Party.  For purposes of clarity, Obligations include
all L/C Obligations.

 

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

A-23

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans, Incremental Term
Loans and Revolving Credit Loans (inclusive of L/C Obligations and Swing Loans)
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term
Loans, Incremental Term Loans and Revolving Credit Loans, as the case may be,
occurring on such date and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Patent Security Agreement” means the Patent Security Agreement dated as of the
Second Restatement Date of NT Network in favor of the Administrative Agent, as
amended on the Amendment Effective Date, and as further amended from time to
time.

 

“Parent” means GTT Communications, Inc.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means the MegaPath Acquisition, and any Acquisition (for
purposes of clarity, including acquisitions of customer contracts in so-called
“novations”) which satisfies each of the following conditions:

 

(a)                                 any Subsidiary of the Borrowers or a
Subsidiary thereof created for the purpose of effecting the Acquisition or
acquired in connection therewith shall have complied with the requirements of
Section 6.12;

 

(b)                                 after giving pro forma effect to a proposed
Acquisition, the Consolidated Net Total Leverage Ratio shall not exceed the
Consolidated Net Total Leverage Ratio then in effect minus one-quarter (0.25x);

 

A-24

--------------------------------------------------------------------------------


 

(c)                                  both before and after giving pro forma
effect to any Acquisition, no Default or Event of Default (including pro forma
compliance with the financial covenants set forth in Section 7.11) shall have
occurred and be continuing;

 

(d)                                 the Borrowers shall have delivered to the
Administrative Agent, at least 10 Business Days (or such shorter time period as
the Administrative Agent may otherwise reasonably agree in writing) prior to the
consummation of such Acquisition, a certificate from a Responsible Officer of
the Borrowers demonstrating (in detail reasonably satisfactory to the
Administrative Agent) pro forma compliance with the covenants set forth in
Section 7.11 and with the other requirements set forth in this definition of
Permitted Acquisition, including the Consolidated Net Total Leverage Ratio
calculations required by clause (b) above;

 

(e)                                  the Borrowers shall have delivered to the
Administrative Agent not less than 15 days (or such shorter time period as the
Administrative Agent may otherwise agree in writing) prior to the consummation
of the Acquisition a summary providing a reasonably detailed description of the
Target and the terms and conditions of the proposed acquisition, material
financial, business and legal due diligence information relating to the Target
(including, Pro Forma EBITDA, and in the case of each Acquisition generating Pro
Forma EBITDA greater than $5,000,000, a quality-of-earnings report or other
independent third party verification satisfactory to the Administrative Agent as
the Administrative Agent may reasonably request), and all material legal
documentation pertaining to such acquisition, and all of the foregoing are
reasonably satisfactory to the Administrative Agent;

 

(f)                                   the assets acquired in such Acquisition
shall be owned exclusively by a Borrower (other than the Parent) or a Subsidiary
which becomes a Borrower;

 

(g)                                  the Target shall be engaged in a business
reasonably related to the Borrowers’ Business, and the Acquisition shall include
all or substantially all of the assets, or one hundred percent (100%) of the
Equity Interests, of the Target;

 

(h)                                 the Target shall have consolidated earnings
before interest and taxes after depreciation and amortization (calculated in a
similar manner as Consolidated EBITDA is calculated hereunder, with any cost or
expense savings, synergies or add-backs of any kind reasonably satisfactory to
the Administrative Agent) for the Measurement Period prior to the closing of the
Acquisition, of greater than $0;

 

(i)                                     the Acquisition shall not be hostile and
shall be approved by the Target’s board of directors or equivalent governing
body;

 

(j)                                    both before and after giving pro forma
effect to the Acquisition, the Borrowers have at least $10,000,000 of unfunded
Revolving Credit Commitments (for purposes of clarity, the aggregate stated
amount of all outstanding Letters of Credit shall be considered funded Revolving
Credit Commitments for purposes of this clause (j)) and would be able to incur a
Revolving Credit Borrowing of at least $10,000,000 without causing a Default or
Event of Default under Section 7.11;

 

(k)                                 any Acquisition-Related Debt incurred in
connection with the Acquisition is (i) unsecured, (ii) accrues pay-in-kind (PIK)
interest only, and (iii) in the case of Seller Notes only, is payable not sooner
than October 1, 2020; and

 

A-25

--------------------------------------------------------------------------------


 

(l)                                     if in excess of $250,000, or otherwise
required by the Administrative Agent, the holder(s) of any Acquisition-Related
Debt to be incurred in connection with such Acquisition shall have entered into
a subordination agreement in form satisfactory to the Administrative Agent
acknowledging and agreeing to the Acquisition-Related Debt Payment Conditions
(as defined below).

 

As used herein, the term “Acquisition-Related Debt Payment Conditions” means
that the Acquisition-Related Debt constitutes Earnout Indebtedness and, at the
time of any payment by a Borrower in respect of such Earnout Indebtedness and
after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing under this Agreement, and (ii) the Borrowers shall
have Liquidity of at least $10,000,000.  For purposes of clarity, no payments
shall be made in respect of Seller Notes during the term of this Agreement.

 

“Permitted Holders” means the Parent and the Borrowers.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 9.13.

 

“Pledge Agreement” means collectively the Amended and Restated Pledge Agreements
of GTT Global Telecom Government Services, LLC, GTT Americas and the Parent,
each dated as of the Second Restatement Date and in favor of the Administrative
Agent, each as amended on the Amendment Effective Date and as further amended
from time to time.

 

“Pledged Stock” has the meaning specified in the Pledge Agreement.

 

“Principal Payment Dates” has the meaning specified in Section 2.07(a).

 

“Pro Forma EBITDA” means, with respect to any Target acquired in a Permitted
Acquisition, such Target’s earnings before interest, income taxes, amortization
and depreciation, and corporate overhead and one-time charges (including
severance) (in both cases, to the extent not expected to be ongoing after the
consummation of the Acquisition), as calculated in accordance with GAAP, and in
the case of other Targets, for the most recent twelve (12) month period as shown
on financial statements which are made available to the Lenders prior to the
consummation of the Permitted Acquisition, calculated by the Borrowers and
acceptable to the Administrative Agent in its sole discretion, with such
adjustments as can be verified and demonstrated by the Borrowers and acceptable
to the Administrative Agent in its sole discretion.

 

“Public Lender” has the meaning specified in Section 9.13.

 

“Quarterly Date” means March 31, June 30, September 30 and December 31 in each
year, commencing with the first such date following the Amendment Effective
Date.

 

“Register” has the meaning specified in Section 11.06(c).

 

A-26

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any “reportable event” as defined in Section 4043(c) of
ERISA and the regulations thereunder, other than events for which the 30 day
notice period has been waived.

 

“Required Lenders” means, as of any date of determination, (i) if there are only
two (2) Lenders, both Lenders, or (ii) if there are three (3) Lenders, then at
least 2 of the 3 Lenders, or (iii) if there are four (4) or more Lenders, then
at least 2 Lenders, in each instance in (ii) and (iii), holding more than 50% of
the sum of the (a) Consolidated Outstandings and (b) aggregate unused Revolving
Credit Commitment; provided that the unused Revolving Credit Commitment of, and
the portion of the Consolidated Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.  For avoidance of doubt, a Defaulting Lender shall not be
counted in determining the number of Lenders for purposes of the Required
Lenders definition.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Loan Party and any other officer of the applicable Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrowers,
that such cash or Cash Equivalents (i) appear (or would be required to appear),
as “restricted” on a consolidated balance sheet of the Borrowers (unless such
appearance is solely related to the Loan Documents or the Liens created
thereunder), or (ii) are subject to any Lien in favor of any Person other than
the Administrative Agent.

 

“Restricted Payment” means (i) payments in respect of Acquisition-Related Debt,
including GTT 360 Earnout Payments, WSNS Earnout Payments and Holdback Payments
and (ii) any dividend or other distribution (other than distributions of cash to
the Parent, or dividends or distributions to any Domestic Subsidiary or, in the
case of Foreign Subsidiaries only, to another Foreign Subsidiary or to the
Parent) (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of any Person or any of its Subsidiaries,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any payment in respect of any option, warrant or other right to
acquire any such dividend or other distribution or payment.

 

“Revolver Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Libor Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b)(i).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), in an aggregate

 

A-27

--------------------------------------------------------------------------------


 

principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement, which amount on
the Amendment Effective Date is $25,000,000.  For purposes of clarity, (i) the
L/C Commitment is a sublimit of the Revolving Credit Commitment, and the
Outstanding Amount of L/C Obligations shall reduce availability under the
Revolving Credit Commitment on a dollar-for-dollar basis and (ii) the Swing Line
Commitment is a sublimit of the Revolving Credit Commitment, and the Outstanding
Amount of Swing Loans shall reduce availability under the Revolving Credit
Commitment on a dollar-for-dollar basis.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitment at such time and any
Incremental Revolving Commitment.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2A or
Exhibit B-2B.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctions” has the meaning specified in Section 5.20.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Restatement Date” means August 6, 2014.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Cash Management Banks, the Swing Line Lender and the L/C
Issuers, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Second Restatement Date of the Borrowers in favor of the Administrative
Agent (for the benefit of the Lenders), as amended on the Amendment Effective
Date and as further amended from time to time.

 

“Security Agreement Supplement” means a supplement to update the Security
Agreement or to add a party thereto.

 

A-28

--------------------------------------------------------------------------------


 

“Seller Note(s)” means any promissory note or other instrument issued by a
Borrower to a seller in any Permitted Acquisition to evidence a deferred portion
of the purchase price paid by such Borrower to such seller in connection with
such Permitted Acquisition the terms of which are consistent with the
Acquisition-Related Debt Payment Conditions.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer collectively to all direct and
indirect Domestic Subsidiaries and Foreign Subsidiaries of the Borrowers.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means any Swap Contract that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act, as amended from time to
time.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate

 

A-29

--------------------------------------------------------------------------------


 

of a Lender).

 

“Swing Line Commitment” means $5,000,000.

 

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

 

“Swing Line Lender” means KeyBank.

 

“Swing Line Note” means a promissory note substantially in the form of
Exhibit B-3 hereto.

 

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 15 days, and
(ii) the Maturity Date with respect to the Revolving Credit Facility.

 

“Swing Loan Participation” has the meaning specified in Section 2.04(c).

 

“Swing Loan Participation Amount” has the meaning specified in Section 2.04(c).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the bankruptcy or
insolvency of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” means the Person, the business or division of any Person or
substantially all of the assets of a Person, acquired in an Acquisition.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Libor Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a)(i).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or,
in the case of a Person that becomes a Term Lender pursuant to an assignment
permitted under Section 11.06, as specified opposite such caption in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate amount of the Term Commitment on
the Amendment Effective Date is $230,000,000.

 

“Term Commitment Percentage” means, as to each Term Lender, the percentage set
forth

 

A-30

--------------------------------------------------------------------------------

 


 

opposite the name of such Lender on Schedule 2.01 under the caption “Term
Commitment Percentage.”

 

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

 

“Term Lender(s)” means (a) at any time on or prior to the Amendment Effective
Date, any Lender that has a Term Commitment at such time and (b) thereafter, any
Lender that from time to time holds Term Loans after giving effect to any
assignment thereof permitted by Section 11.06(b).

 

“Term Loan” means an advance made by any Term Lender under the Term Commitment.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-1A or Exhibit B-1B.

 

“Threshold Amount” means $5,000,000.

 

“TiNet” means NT Network Services LLC, SCS, a limited partnership organized
under the laws of Luxembourg.

 

“TiNet Acquisition” means the Acquisition by the Parent of 100% of the Equity
Interests of TiNet.

 

“TiNet Acquisition Documents” means the Equity Purchase Agreement dated as of
April 30, 2013 by and among Neutral Tandem, Inc. (d/b/a Inteliquent) as parent,
NT Network Services, Inc., as seller, and the Parent, as purchaser.

 

“Trademark Security Agreement” means the Amended and Restated Trademark Security
Agreement dated as of the Second Restatement Date of the Parent, NLayer
Communications, Inc. and NT Network in favor of the Administrative Agent, as
amended on the Amendment Effective Date and as further amended from time to
time.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Libor Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UK Bribery Act” has the meaning specified in Section 5.21.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the most recent annual actuarial report
valuation date for such Pension Plan in accordance with the

 

A-31

--------------------------------------------------------------------------------


 

assumptions used by such Pension Plan’s actuaries for funding purposes in effect
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“UNSI” means American Broadband, Inc. d/b/a United Network Services, Inc., a
Delaware corporation.

 

“UNSI Acquisition” means the acquisition of UNSI by GTT Americas pursuant to the
UNSI Acquisition Agreement.

 

“UNSI Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of October 1, 2014, by and among the Parent, GTT Americas, as
purchaser, GTT UNSI, Inc., as merger sub and a wholly-owned subsidiary of
purchsaer, UNSI, and Francis D. John, as representative of UNSI’s stockholders.

 

“UNSI Acquisition Documentation” means, collectively, the UNSI Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith, in each case, as amended, supplemented or otherwise modified from
time to time in accordance with the provisions of this Agreement.

 

“UNSI Holdback Payments” means cash payments by a Borrower or Borrowers to UNSI
to be made after the one-year anniversary of the closing date of the UNSI
Acquisition, pursuant to, and in accordance with the UNSI Acquisition Agreement
as in effect on the Amendment Effective Date, in an aggregate amount not to
exceed $4,000,000, unless adjusted downward on any Quarterly Date thereafter by
Administrative Agent based on the Lead Borrower’s assessment of the actual
amount of such UNSI Holdback Payments calculated in accordance with the UNSI
Acquisition Agreement

 

“Webster Bank” means Webster Bank, N.A. and its successors.

 

“Working Capital Adjustment” means an amount equal to the difference between
(a) the current assets of the Parent and its Subsidiaries minus (b) the current
liabilities of the Parent and its Subsidiaries.

 

“WSNS” means Wall Street Network Solutions, LLC, a Delaware limited liability
company.

 

“WSNS Acquisition” means the acquisition of WSNS by GTT Americas pursuant to the
WSNS Acquisition Agreement.

 

“WSNS Acquisition Agreement” means that certain Membership Interest Purchase
Agreement dated as of August 1, 2014, by and among the “Sellers” named therein,
as sellers, GTT Americas, as purchaser, and the Lead Borrower, as parent.

 

“WSNS Earnout Payments” means cash payments by a Borrower or Borrowers pursuant
to earnout liabilities incurred in connection with the WSNS Acquisition, which
payments shall not be made earlier than the thirteen month anniversary of the
closing date of the WSNS Acquisition and, in each instance, in an amount which
does not exceed the amount due in accordance with the terms of the WSNS
Acquisition Agreement as in effect on the Second Restatement Date; provided,
however,

 

A-32

--------------------------------------------------------------------------------


 

Borrower or Borrowers may make three (3) quarterly advance payments to Michael
Fritzlo during the nine (9) month period commencing August 1, 2014, each in an
amount equal to $25,000, in accordance with the terms of the WSNS Acquisition
Agreement.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested

 

A-33

--------------------------------------------------------------------------------


 

hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Amendment Effective Date Funding Mechanics; The Term
Borrowings; The Revolving Credit Borrowings.   (a)(i)  On the Amendment
Effective Date, Term Loans and Delayed Draw Term Loans outstanding under the
Existing Credit Agreement (collectively, the “Existing Term Loans”) and all
accrued but unpaid interest thereon shall remain outstanding and shall be deemed
to have been funded under and shall constitute outstanding Term Loans in respect
of the Term Commitment under this Agreement.  On the Amendment Effective Date,
each Term Lender shall fund its Term Commitment in such amount as may be
determined by the Administrative Agent to be necessary (but in no event in
excess of the amount of any Term Lender’s Term Commitment) to cause such Term
Lender’s Applicable Percentage of the Outstanding Amount of Term Loans to equal
the applicable Term Commitment set forth for each such Lender on Schedule 2.01
attached hereto.  Amounts borrowed under this Section 2.01(a)(i) on the
Amendment Effective Date and repaid or prepaid may not be reborrowed.  Term
Loans may be Base Rate Loans or Libor Rate Loans, as further provided herein;
provided, however, that any Term Borrowing made on the Amendment Effective Date
shall be made as Libor Rate Loans.

 

(b)                             The Revolving Credit Borrowings.  On the
Amendment Effective Date, Revolving Credit Loans and Letters of Credit
outstanding under the Existing Credit Agreement (collectively, the “Existing
Revolving Credit Loans”) and all accrued but unpaid interest and fees thereon
shall remain outstanding and shall be deemed to have been funded under and shall
constitute outstanding Revolving Credit Loans in respect of the Revolving Credit
Commitment and Letters of Credit in respect of the L/C Commitment under this
Agreement, respectively.  In connection with the first Revolving Credit
Borrowing on or after the Amendment Effective Date, each Revolving Credit Lender
shall fund its Revolving Credit Commitment in such amount as may be determined
by the Administrative Agent to be necessary (but in no event in excess of the
amount of any Revolving Credit Lender’s Revolving Credit Commitment) to cause
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of Revolving Credit Loans (after giving effect to the Revolving Credit Borrowing
on such date) to equal the percentage set forth opposite such Lender’s name on
Schedule 2.01.  Subject to the foregoing and to the terms and conditions set
forth herein, each Revolving Credit Lender (severally, not jointly) agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate principal amount at any one time outstanding not to exceed the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Revolving Credit Borrowing, (i) the Consolidated Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans and L/C Obligations
of any Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b),

 

A-34

--------------------------------------------------------------------------------


 

prepay under Section 2.05, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Libor Rate Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans. 
(a)  Each Swing Loan, Term Borrowing and Revolving Credit Borrowing and each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Libor Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent
(i) not later than 11:00 a.m. three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Libor Rate Loans, (ii) not
later than 11:00 a.m. on the requested date of any Borrowing of Base Rate Loans
or any conversion of Libor Rate Loans to Base Rate Loans, and (iii) not later
than 1:00 p.m. on the requested date of any Borrowing of Swing Loans.  Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower.  Each Borrowing of, conversion to or continuation
of Libor Rate Loans shall be in a principal amount of $100,000 or a whole
multiple of $10,000 in excess thereof.  Except as provided in Section 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $10,000 in excess thereof.  Each
Committed Loan Notice  (whether telephonic or written) shall specify (i) whether
the Borrowers are requesting a Term Borrowing or a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Libor Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period or the Swing Loan Maturity Date with respect thereto.  If
the Lead Borrower fails to specify a Type of Loan in a Committed Loan Notice or
if the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Libor Rate Loans.  If the Lead
Borrower requests a Borrowing of, conversion to, or continuation of Libor Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Term Loans or Revolving Credit Loans.  In the case of a Term Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, in the case of Borrowings
on the Amendment Effective Date, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrowers in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrowers
on the books of KeyBank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Lead Borrower.

 

(c)                                  Except as otherwise provided herein, a
Libor Rate Loan may be continued or converted only on the last day of an
Interest Period for such Libor Rate Loan.  During the existence of a Default, no
Loans may be requested as, converted to or continued as Libor Rate Loans without
the consent of the Required Lenders.

 

A-35

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall promptly
notify the Lead Borrower and the Lenders of the interest rate applicable to any
Interest Period for Libor Rate Loans upon determination of such interest rate. 
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Lead Borrower and the Lenders of any change in KeyBank’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect.

 

2.03                        Letters of Credit

 

(a)                                 The L/C Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, each L/C Issuer agrees, in reliance upon the agreements of the
Borrowers and the Revolving Credit Lenders set forth in this Section 2.03,
(a) from time to time on any Business Day during the period from the Amendment
Effective Date until the L/C Expiration Date, to issue Letters of Credit, or (as
the case may be) to cause Letters of Credit to be issued by the L/C Substitute
Issuer, in each case for the account of a Borrower, and to amend or extend
Letters of Credit previously issued, or (as the case may be) to cause Letters of
Credit previously issued to be amended or extended by the L/C Substitute Issuer,
all in accordance with Section 2.03(b), and (b) to honor drawings under the
Letters of Credit, or (as the case may be) to cause the L/C Substitute Issuer to
honor drawings under the Letters of Credit; and the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of a
Borrower and any drawings thereunder; provided, however, that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Consolidated Revolving Credit Outstanding shall not exceed the Revolving Credit
Commitment then in effect, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
aggregate Outstanding Amount of the L/C Obligations shall not exceed the L/C
Commitment.  Each request by the Lead Borrower, on behalf of any Borrower, for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, a Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly a Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit, or (as the case may be) cause any Letter of Credit to be issued by the
L/C Substitute Issuer, if:

 

1)                                     subject to Section 2.03(b)(iii), the
expiry date of such requested Letter of Credit would occur more than twelve (12)
months after the date of issuance or last extension, unless the Administrative
Agent has approved such expiry date; provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the L/C Expiration Date); or

 

A-36

--------------------------------------------------------------------------------


 

2)                                     the expiry date of such requested Letter
of Credit would occur after the L/C Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit, or (as the case may be) to cause any Letter of
Credit to be issued by the L/C Substitute Issuer, if:

 

1)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer or the L/C Substitute Issuer from issuing such Letter
of Credit, or any applicable Laws or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such L/C Issuer or the L/C Substitute Issuer shall prohibit, or request that
such L/C Issuer or the L/C Substitute Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer or the L/C Substitute Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer or the L/C Substitute Issuer is not otherwise compensated hereunder)
not in effect on the L/C Commitment Effective Date, or shall impose upon such
L/C Issuer or the L/C Substitute Issuer any unreimbursed loss, cost or expense
which was not applicable on the L/C Commitment Effective Date and which such L/C
Issuer in good faith deems material to it;

 

2)                                     except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

3)                                     such Letter of Credit is to be
denominated in any currency other than Dollars;

 

4)                                     such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

5)                                     any default of any Revolving Credit
Lender’s obligations to fund under Section 2.03(c) exists or any Revolving
Credit Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the Lead Borrower or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender.

 

(iv)                              No L/C Issuer shall amend any Letter of
Credit, or otherwise cause any Letter of Credit to be amended by the L/C
Substitute Issuer, if such L/C Issuer would not be permitted at such time to
issue such Letter of Credit, or (as the case may be) to cause such Letter of
Credit to be issued, in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit, or otherwise to cause any Letter of Credit to be
amended, if (x) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit (or to cause such Letter of Credit to be issued) in its
amended form under the terms hereof, or (y) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued, or (as
the case may be) caused to be issued, by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits, immunities

 

A-37

--------------------------------------------------------------------------------


 

and exculpations (x) provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued or caused to be issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included such L/C
Issuer with respect to such acts or omissions, and (y) as additionally provided
herein with respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Lead Borrower delivered to
an L/C Issuer and the Administrative Agent in the form of an L/C Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Such L/C Application must be received by such L/C Issuer and the
Administrative Agent not later than 2:00 p.m., at least four (4) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in any particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of any
request for the initial issuance of any Letter of Credit, such L/C Application
shall specify in form and detail satisfactory to such L/C Issuer and the
Administrative Agent: (i) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof;
(v) the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
such L/C Issuer may reasonably require. In the case of any request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to such L/C Issuer and the
Administrative Agent: (i) the Letter of Credit to be amended; (ii) the proposed
date of amendment thereof (which shall be a Business Day); (iii) the nature of
the proposed amendment; and (iv) such other matters as such L/C Issuer may
reasonably require.  Additionally, the Lead Borrower shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii)                                  Promptly after receipt of any L/C
Application, the applicable L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such L/C Application from the Lead Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Revolving Credit
Lender, the Administrative Agent or any Borrower, at least two (2) Business Days
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit, or (as the case
may be) cause a Letter of Credit to be issued by the L/C Substitute Issuer, in
each case for the account of a Borrower under this Agreement or enter into the
applicable amendment, as the case may be, in each case, in accordance with the
usual and customary business practices of such L/C Issuer and (if applicable)
the L/C Substitute Issuer. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage of the Revolving Credit
Commitments times the amount of such Letter of Credit.

 

A-38

--------------------------------------------------------------------------------


 

(iii)                               If the Lead Borrower so requests in any
applicable L/C Application, an L/C Issuer may, in its sole and absolute
discretion, agree to issue (or cause to be issued) a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, however, that any such Auto-Extension Letter of Credit must permit
such L/C Issuer or (as the case may be) L/C Substitute Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by such L/C Issuer, the Lead
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the L/C Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (x) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit (or otherwise to cause
such Letter of Credit to be issued) in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.08(a) or otherwise), or (y) it has received notice (which may be by
telephone or in writing) on or before the day that is ten (10) Business Days
before the Non-Extension Notice Date (x) from the Administrative Agent that the
Required Lenders have elected not to permit such extension, or (z) from the
Administrative Agent, any Revolving Credit Lender or the Lead Borrower that one
or more of the applicable conditions specified in Article V is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

 

(iv)                              Promptly after any Letter of Credit or any
amendment to a Letter of Credit has been delivered to an advising bank with
respect thereto or to the beneficiary thereof, the applicable L/C Issuer will
also deliver to the Lead Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit, or (as the case may be) from the L/C Substitute Issuer, of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Lead Borrower and the Administrative Agent thereof. Not later than
2:00 p.m. on the date of any payment by such L/C Issuer or (as the case may be)
by the L/C Substitute Issuer with respect to a Letter of Credit (each such date,
an “L/C Honor Date”), the Lead Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing.  If
the Lead Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
L/C Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the applicable Borrower shall be
deemed to have requested a Borrowing of Revolving Credit Loans that are Base
Rate Loans to be disbursed on the L/C Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(b) for the principal amount of Borrowings, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments after
giving effect to such Borrowings and the immediate payment of the Unreimbursed
Amount, and the conditions set forth in Article V (other than the delivery of a
Committed Loan Notice). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided, however, that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

A-39

--------------------------------------------------------------------------------


 

(ii)                                  Each Revolving Credit Lender shall upon
any notice issued by the Administrative Agent by 9:30 a.m. on any Business Day
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to such L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Revolving Credit Loans that are Base
Rate Loans because the conditions set forth in Article IV cannot be satisfied or
for any other reason, the applicable Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
L/C Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s applicable Revolving Credit
Percentage of such amount shall be solely for the account of such L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the applicable L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including: (a) any setoff, counterclaim, recoupment,
defense or other right which such Lender may have against such L/C Issuer, the
L/C Substitute Issuer, the Lead Borrower or any other Person for any reason
whatsoever; (b) the occurrence or continuation of any Default; or (c) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under or with respect to any
Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate or a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
an L/C Issuer submitted to any Revolving Credit Lender

 

A-40

--------------------------------------------------------------------------------


 

(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under or with respect to any Letter of Credit and has received from
any Revolving Credit Lender such Lender’s L/C Advance in respect of such payment
in accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.12 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Credit Lender shall pay to
the Administrative Agent for the account of the applicable L/C Issuer its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause (ii) shall survive the payment in full of the Obligations, and the
termination of this Agreement.

 

(e)                                  Obligations Absolute.  The Obligations of
the Borrowers to reimburse an L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Guarantor may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer, the L/C Substitute Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by such L/C Issuer or (as the case
may be) the L/C Substitute Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer or (as
the case may be) the L/C Substitute Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any

 

A-41

--------------------------------------------------------------------------------


 

transferee of such Letter of Credit, including any arising in connection with
any proceeding under any debtor relief laws; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any Guarantors, except any circumstance or
happening caused by the gross negligence or willful misconduct of such L/C
Issuer or (as the case may be) the L/C Substitute Issuer.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it in accordance with the
procedures set forth herein and, in the event of any claim of noncompliance with
the Lead Borrower’s instructions or other irregularity, the Lead Borrower, on
behalf of the applicable Borrower, will promptly notify the Administrative Agent
and the applicable L/C Issuer. The Borrowers shall be deemed to have waived any
such claim against such L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrowers agree that, in paying any drawing under any Letter of Credit, neither
the L/C Issuers nor the L/C Substitute Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuers, the
Administrative Agent, the L/C Substitute Issuer, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer or the
L/C Substitute Issuer shall be liable to any Lender for: (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, the L/C Substitute Issuer, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer or the
L/C Substitute Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which were caused
by the willful misconduct or gross negligence of such L/C Issuer or L/C
Substitute Issuer or the willful failure of such L/C Issuer or L/C Substitute
Issuer to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer and the L/C Substitute Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, and neither an L/C Issuer nor the L/C Substitute Issuer
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  Upon the request of the
Administrative Agent, (i) if an L/C Issuer or (as the case may be) the L/C
Substitute Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, promptly

 

A-42

--------------------------------------------------------------------------------


 

Cash Collateralize the then Outstanding Amount of all L/C Obligations. Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by an L/C Issuer and the Borrowers when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrowers
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Letter of Credit fees (the “Letter of Credit
Fees”) for each Letter of Credit at an annual rate equal to (i) the Applicable
Margin for Loans that are Libor Rate Loans multiplied by the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 2.03(m). 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand, and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Margin for Loans that are
Libor Rate Loans during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Administrative Agent, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the L/C Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrowers shall pay directly to
each L/C Issuer for its own account a fronting fee equal to twenty-five (25)
basis points per annum with respect to each Letter of Credit issued by such L/C
Issuer.  Such fronting fee shall be computed on the daily amount available to be
drawn under each Letter of Credit on a quarterly basis in arrears and shall be
due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand.  For purposes of computing the amount
from time to time available to be drawn under any Letter of Credit, the amount
of such Letter of Credit shall be determined in accordance with
Section 2.03(m).  In addition, the Borrowers shall pay directly to each L/C
Issuer for its own account its customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges of such L/C Issuer
or otherwise incurred by such L/C Issuer relating to letters of credit as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that any Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, the
Parent or any Guarantor, the Borrowers shall nevertheless be and remain
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrowers hereby acknowledges that
the issuance of Letters of Credit for the account of the Parent or any Guarantor
inures to the benefit of the Borrowers, and that the Borrowers’ business derives
substantial benefits from the business of the Parent and the Borrowers’
Subsidiaries.

 

(m)                             Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of any letter of credit (including any Letter of
Credit) at any time shall be deemed to be the stated amount of such letter of
credit in effect at such time; provided, however, that with respect to any
letter of credit that, by its

 

A-43

--------------------------------------------------------------------------------


 

terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such letter of
credit shall be deemed to be the maximum stated amount of such letter of credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

2.04                        Swing Line Facility.

 

(a)                                 Swing Loans.  During the Availability Period
for the Revolving Credit Facility, the Swing Line Lender agrees, on the terms
and conditions set forth in this Agreement, to make a Swing Loan or Swing Loans
to the Lead Borrower from time to time, which Swing Loans:  (i) shall be payable
on the Swing Loan Maturity Date applicable to each such Swing Loan; (ii) shall
be made only in U.S. Dollars; (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; (iv) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
does not exceed the Swing Line Commitment, and (B) the Consolidated Revolving
Credit Outstandings plus the principal amount of Swing Loans would not exceed
the Revolving Credit Facility; (v) shall not be made if, after giving effect
thereto, the Borrower would be required to prepay Loans or Cash Collateralize
Letters of Credit pursuant to Section 2.03(g) hereof; (vi) shall not be made if
the proceeds thereof would be used to repay, in whole or in part, any
outstanding Swing Loan and (vii) at no time shall there be more than three
Borrowings of Swing Loans outstanding hereunder.

 

(b)                                 Swing Loan Refunding.  The Swing Line Lender
may at any time (and in any event, at least once per calendar week), in its sole
and absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”). 
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Revolving Credit Lenders
and, unless an Event of Default specified in Section 8.01(f) or
Section 8.01(g) in respect of a Loan Party has occurred, the Lead Borrower. 
Each such Notice of Swing Loan Refunding shall be deemed to constitute delivery
by the Borrower of a Committed Loan Notice requesting Revolving Credit Loans
consisting of Base Rate Loans in the amount of the Swing Loans to which it
relates.  Each Revolving Credit Lender (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.02 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Credit
Loan to the Borrowers in the amount of such Lender’s Applicable Revolving Credit
Percentage of the aggregate amount of the Swing Loans to which such Notice of
Swing Loan Refunding relates.  Each such Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent in immediately
available funds not later than 2:00 P.M., if such notice is received by such
Lender prior to 11:00 A.M., or not later than 2:00 P.M. on the next Business
Day, if such notice is received by such Lender after such time.  The proceeds of
such Revolving Credit Loans shall be made immediately available to the Swing
Line Lender and applied by it to repay the principal amount of the Swing Loans
to which such Notice of Swing Loan Refunding relates.

 

(c)                                  Swing Loan Participation.  If prior to the
time a Revolving Credit Loan would otherwise have been made as provided above as
a consequence of a Notice of Swing Loan Refunding, any of the events specified
in Section 8.01(f) or Section 8.01(g) shall have occurred in respect of a Loan
Party or one or more of the Revolving Credit Lenders shall determine that it is
legally prohibited from making a Revolving Credit Loan under such circumstances,
each Revolving Credit Lender (other than the Swing Line Lender), or each
Revolving Credit Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Credit Loan would have been
made by it (the “Purchase Date”), purchase an undivided participating interest
(a “Swing Loan Participation”) in the outstanding Swing Loans to which such
Notice of Swing Loan Refunding relates, in an amount (the “Swing Loan
Participation Amount”) equal to such Lender’s Applicable Revolving Credit
Percentage of such

 

A-44

--------------------------------------------------------------------------------


 

outstanding Swing Loans.  On the Purchase Date, each such Revolving Credit
Lender or each such Revolving Credit Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Revolving Credit Lender,
deliver to such Revolving Credit Lender a participation certificate, dated the
date of the Swing Line Lender’s receipt of the funds from, and evidencing such
Revolving Credit Lender’s Swing Loan Participation in, such Swing Loans and its
Swing Loan Participation Amount in respect thereof.  If any amount required to
be paid by a Revolving Credit Lender to the Swing Line Lender pursuant to the
above provisions in respect of any Swing Loan Participation is not paid on the
date such payment is due, such Revolving Credit Lender shall pay to the Swing
Line Lender on demand interest on the amount not so paid at the overnight
Federal Funds Effective Rate from the due date until such amount is paid in
full.  Whenever, at any time after the Swing Line Lender has received from any
other Revolving Credit Lender such Revolving Credit Lender’s Swing Loan
Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Borrower on account of the related Swing Loans, the Swing Line
Lender will promptly distribute to such Lender its ratable share of such amount
based on its Applicable Revolving Credit Percentage of such amount on such date
on account of its Swing Loan Participation (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that if
such payment received by the Swing Line Lender is required to be returned, such
Revolving Credit Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.

 

(d)                                 Obligations Unconditional.  Each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to
Section 2.04(b)  and/or to purchase Swing Loan Participations in connection with
a Notice of Swing Loan Refunding shall be subject to the conditions that
(i) such Revolving Credit Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Loan Party, or any other Person, or any Loan Party
may have against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect; (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.

 

2.05                        Prepayments.  (a)  Optional.  The Borrowers may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Libor Rate Loans and (2) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Libor Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof;
and (C) any prepayment of Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding or as otherwise may
be agreed by the Administrative Agent.  Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Libor Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrowers, the Borrowers
shall make such prepayment

 

A-45

--------------------------------------------------------------------------------


 

and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Libor Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05 to the extent the Borrowers
have been made aware of such amounts at the time of the prepayment.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied first to the Term Facility ratably to the respective principal
repayment installments thereof, and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.  No voluntary prepayment of any Revolving
Credit Loans shall result in the reduction of the Revolving Credit Commitment
unless requested by the Borrowers pursuant to Section 2.06(a) hereof.

 

(i)                                     Mandatory.

 

(ii)                                  Excess Cash Flow.  Commencing with the
fiscal year of the Borrowers ended December 31, 2016,  on the earlier to occur
of within ten (10) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) or April 30 of each year, the Borrowers
shall prepay the Loans in an aggregate amount which equals (1) 50%, if the
Consolidated Net Total Leverage Ratio as of the end of such fiscal year is
greater than or equal to 2.0 to 1.0 or (2) 25% if the Consolidated Net Total
Leverage Ratio as of the end of such fiscal year is less than 2.0 to 1.0, in
either instance of Excess Cash Flow for the fiscal year covered by such
financial statements.

 

(iii)                               If the Borrowers and/or any of their
respective Subsidiaries Disposes of any property (other than any Dispositions
permitted pursuant to Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), or
(i)) or suffers a casualty event which results in the realization by such Person
of Net Cash Proceeds in excess of $500,000 in any fiscal year, the Borrowers or
such Subsidiary shall prepay an aggregate principal amount of Loans equal to
100% of such Net Cash Proceeds received by such Borrower and/or Subsidiaries
within fifteen (15) Business Days of receipt thereof by such Person (such
prepayments to be applied as set forth in clause (v) below); provided, however,
that, with respect to any Net Cash Proceeds realized by such Borrower and/or
Subsidiaries so long as no Event of Default shall have occurred and be
continuing, the Borrowers, at their election, or such Subsidiary, may reinvest
all or any portion of such Net Cash Proceeds in operating assets so long as
within 180 days after the receipt of such Net Cash Proceeds, such reinvestment
shall have been consummated or such reinvestment is subject to a binding written
agreement with a third party which is not an Affiliate of Borrowers which
agreement was entered into during such 180-day time period and which
reinvestment is consummated within 120 days after such 180-day period expires
(as certified by the Borrowers in writing to the Administrative Agent upon
request); and provided further, however, that any Net Cash Proceeds received by
any Borrower and/or Subsidiaries not so reinvested shall be promptly applied to
the prepayment of the Loans as set forth in Section 2.05(b)(v).

 

(iv)                              [reserved].

 

(v)                                 Upon the incurrence or issuance by the
Borrowers and/or any of their respective Subsidiaries of any Indebtedness (other
than Indebtedness in respect of the incremental facilities described in
Section 2.15 or otherwise expressly permitted to be incurred or issued pursuant
to Section 7.02), the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom within fifteen
(15) Business Days of receipt thereof by the Borrowers or such Subsidiary (such
prepayments to be applied as set forth in clause (v) below).  The provisions of
this Section 2.05(iv) do not constitute and shall not be construed as a

 

A-46

--------------------------------------------------------------------------------


 

consent to or waiver of any Event of Default arising by reason of any incurrence
of Indebtedness by the Borrowers or any Subsidiary which is prohibited by the
terms of this Agreement.

 

(vi)                              Each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.05(b) shall be applied, first, to the
Term Facility, pro rata to the respective principal repayment installments
thereof (other than the Maturity Date installment) and second, to installments
of the Term Facility due on the Maturity Date, third after the Term Facility had
been paid in full, to the outstanding Swing Loans, and fourth to the Revolving
Credit Facility, ratably to the outstanding Revolving Credit Loans, without a
mandatory concurrent permanent reduction to the Revolving Credit Commitment. 
Such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the relevant Facilities.

 

(vii)                           If for any reason the Consolidated Revolving
Credit Outstandings at any time exceed the Revolving Credit Facility at such
time, the Borrowers shall promptly (but in any event within two Business Days)
prepay Revolving Credit Loans, in an aggregate amount equal to such excess.

 

(viii)                        Prepayments of the Revolving Credit Facility made
pursuant to this Section 2.05(b), shall be applied ratably to the outstanding
Revolving Credit Loans.

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Libor Rate Loans in direct order of Interest Period maturities.  All prepayments
of LIBOR Rate Loans under this Section 2.05(b) shall be subject to Section 3.05,
but otherwise without premium or penalty, and shall be accompanied by interest
on the principal amount prepaid through the date of prepayment.  Notwithstanding
any other provision of this Section 2.05(b), so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Libor Rate Loans is
required prior to the last day of the Interest Period therefor and would result
in additional amounts owed pursuant to Section 3.05, the Administrative Agent
may, at the request of the Borrowers, hold such amounts for up to 30 days, or
until the end of the applicable Interest Period, whichever comes first.

 

2.06                        Termination or Reduction of Commitments.  (a) 
Optional.  The Borrowers may, upon notice to the Administrative Agent from the
Lead Borrower, terminate the Revolving Credit Facility, or from time to time
permanently reduce the Revolving Credit Facility; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $250,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Consolidated Revolving
Credit Outstandings would exceed the Revolving Credit Facility.

 

(b)                                 Mandatory.  The aggregate Term Commitments
shall be automatically and permanently reduced to zero on the date of the
funding of the Term Borrowing.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Revolving Credit Commitment under this
Section 2.06.  Upon any reduction of the Revolving Credit Commitment, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

A-47

--------------------------------------------------------------------------------


 

2.07                        Repayment of Loans.  (a)  Term Loans.  The Borrowers
shall repay to the Term Lenders on the last Business Day of each March, June,
September and December (each a “Principal Payment Date”) commencing on June 30,
2015, a principal payment in the respective amount set forth opposite each such
date (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
unless accelerated sooner pursuant to Section 8.02:

 

Principal Payment Dates

 

Principal Repayment
Installments

 

June 30, 2015

 

$

2,875,000

 

September 30, 2015

 

$

2,875,000

 

December 31, 2015

 

$

2,875,000

 

March 31, 2016

 

$

2,875,000

 

June 30, 2016

 

$

2,875,000

 

September 30, 2016

 

$

2,875,000

 

December 31, 2016

 

$

2,875,000

 

March 31, 2017

 

$

2,875,000

 

June 30, 2017

 

$

4,312,500

 

September 30, 2017

 

$

4,312,500

 

December 31, 2017

 

$

4,312,500

 

March 31, 2018

 

$

4,312,500

 

June 30, 2018

 

$

4,312,500

 

September 30, 2018

 

$

4,312,500

 

December 31, 2018

 

$

4,312,500

 

March 31, 2019

 

$

4,312,500

 

June 30, 2019

 

$

5,750,000

 

September 30, 2019

 

$

5,750,000

 

December 31, 2019

 

$

5,750,000

 

March 31, 2020

 

$

5,750,000

 

Maturity Date

 

Full Outstanding Amount of Term Loans

 

 

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date (whenever such date may occur) and in
any event shall be in an amount equal to the aggregate Outstanding Amount of all
Term Loans outstanding on such date, together with all accrued but unpaid
interest thereon.

 

(b)                                 Revolving Credit Loans.  The Borrowers shall
repay to the Revolving Credit Lenders on the Maturity Date of the Revolving
Credit Facility the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

 

A-48

--------------------------------------------------------------------------------


 

2.08                        Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Libor Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Libor Rate for such Interest Period plus the Applicable
Margin for Libor Rate Loans; (ii) each Base Rate Loan under a Facility shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans; and (iii) each Swing Loan shall bear interest at a
rate per annum equal to the Base Rate plus the Applicable Margin for Base Rate
Loans.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                                 Revolver Commitment Fee.  The Borrowers
shall pay to the Administrative Agent, for the account of each Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage, a revolver
commitment fee (“Revolver Commitment Fee”) equal to 0.50% per annum times the
actual daily amount by which the Revolving Credit Facility exceeds the
Consolidated Revolving Credit Outstandings (other than Swing Loans).  The
Revolver Commitment Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Amendment Effective Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.

 

(b)                                 Letters of Credit.  The Borrowers shall pay
the Letter of Credit Fees and other fees and amounts payable in connection with
the issuance of Letters of Credit as set forth in Sections 2.03(i) and (j).

 

(c)                                  [Reserved].

 

A-49

--------------------------------------------------------------------------------


 

(d)                                 Facility Commitment Fees.  The Borrowers
shall pay on the Amendment Effective Date to the Administrative Agent for the
account of each Lender a facility commitment fee (“Facility Commitment Fee”) as
follows:

 

(i)                                     for each Lender with outstanding
Existing Revolving Credit Loans (each an “Existing Revolving Lender”), an amount
equal to fifteen hundredths of one percent (0.15%) of such Lender’s revolving
commitment under the Existing Credit Agreement; and

 

(ii)                                  for each Lender with outstanding Existing
Term Loans (each an “Existing Term Lender”), an amount equal to fifteen
hundredths of one percent (0.15%) of such Lender’s outstanding Existing Term
Loans as of March 31, 2015; and

 

(iii)                               for all Lenders, an amount equal to one
percent (1.0%) of the aggregate amount of each such Lender’s Revolving Credit
Commitment and Term Commitment under this Agreement, provided, that Facility
Commitment Fee payments to each Existing Revolving Lender and Existing Term
Lender under this clause (iii) shall be paid only on (1) in the case of an
Existing Revolving Lender, any Revolving Credit Commitment in excess of the
amount of such Lender’s revolving commitment under the Existing Credit Agreement
and (2) in the case of an Existing Term Lender, any Term Loan in excess of such
Lender’s outstanding Existing Term Loans as of March 31, 2015.

 

(e)                                  Other Fees.  The Borrowers shall pay to the
Administrative Agent (on behalf of the Lenders and Webster Bank, as applicable)
such other fees as may be set forth in the Fee Letters.

 

2.10                        Computation of Interest and Fees.  All computations
of interest on Base Rate Loans shall be made on the basis of a 365-366 day year
and actual number of days elapsed and computations of all other fees and
interest shall be made on the basis of a 360-day year and actual days elapsed. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11                        Evidence of Debt.  (a)  The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(b)                                 Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

A-50

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 11:00 a.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Libor Rate
Loans (or, in the case of (x) any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing and (y) any Borrowing of Swing Loans, prior
to 2:00 p.m. on the date of such Borrowing)) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Appropriate Lenders severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the

 

A-51

--------------------------------------------------------------------------------


 

Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans, Revolving Credit Loans,
to acquire and fund Swing Loan Participations and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then

 

A-52

--------------------------------------------------------------------------------


 

due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

2.14                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent or
requested by an L/C Issuer, and the Borrowers, to be held in a deposit account
and released pro rata in order to Cash Collateralize such Defaulting Lender’s
potential future funding obligations with respect to Loans and Letters of Credit
under this Agreement; fourth, to the payment of any amounts owing to the
Lenders, as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Lenders (other than any Defaulting Lenders) on a pro rata basis prior to
being applied to the payment of any Loans of such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder.  Any payments,

 

A-53

--------------------------------------------------------------------------------


 

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Commitment Fee Letter of Credit.  No
Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) or any Letter of Credit fee pursuant to Section 2.03 for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
be paid to that Defaulting Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrowers
and the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.15                        Incremental Facilities.  (a) The Borrowers and any
one or more Lenders (including New Lenders as defined below) may from time to
time agree that such Lenders shall make, obtain or increase the amount of their
Incremental Term Loans or Incremental Revolving Commitments, as applicable, by
executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such increase and the Facility or
Facilities involved, (ii) the applicable Increased Facility Closing Date and
(iii) in the case of Incremental Term Loans, (x) the applicable Incremental Term
Maturity Date, (y) the amortization schedule for such Incremental Term Loans,
and (z) the Applicable Margin for such Incremental Term Loans which, in the
cases of each of the foregoing clauses (x), (y) and (z) shall comply with
Section 2.15(d) below.  Notwithstanding the foregoing, (i) without the consent
of the Required Lenders, the aggregate amount of borrowings of Incremental Term
Loans and Incremental Revolving Commitments obtained after the Amendment
Effective Date pursuant to this paragraph shall not exceed $50,000,000 and the
aggregate Incremental Revolving Commitment shall not exceed $10,000,000 and
(ii) without the consent of the Administrative Agent, (x) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $10,000,000
and (y) no more than three Increased Facility Closing Dates may be selected by
the Borrowers after the Amendment Effective Date.  No Lender shall have any
obligation to participate in any increase described in this Section 2.15 unless
it agrees to do so in its sole discretion.

 

(b)                                 Any additional bank, financial institution
or other entity which, with the consent of the Lead Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld), elects
to become a “Lender” under this Agreement in connection with any transaction
described in Section 2.15(a) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit D-2, whereupon such
bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

 

A-54

--------------------------------------------------------------------------------


 

(c)                                  Unless otherwise agreed by the
Administrative Agent, on each Increased Facility Closing Date with respect to
the Revolving Credit Facility, the Borrowers shall borrow Revolving Credit Loans
under the relevant increased Revolving Credit Commitments from each Lender
participating in the relevant increase in an amount determined by reference to
the amount of each Type of Loan (and, in the case of LIBOR Rate Loans, of each
LIBOR Tranche) which would then have been outstanding from such Lender if
(i) each such Type or LIBOR Tranche had been borrowed or effected on such
Increased Facility Closing Date and (ii) the aggregate amount of each such Type
or LIBOR Tranche requested to be so borrowed or effected had been
proportionately increased.  The LIBOR Rate applicable to any LIBOR Rate Loan
borrowed pursuant to the preceding sentence shall equal the LIBOR Rate then
applicable to the LIBOR Rate Loans of the other Revolving Credit Lenders in the
same LIBOR Tranche.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, each of the parties hereto hereby agrees that, on each Increased
Facility Activation Date, this Agreement shall be amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loans and/or increased Revolving Credit Commitments evidenced
thereby.  Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  Any increase in Revolving
Credit Commitments under this Section 2.15 shall be on terms and pursuant to
documentation applicable to the Revolving Credit Loans (including the maturity
date in respect thereof) and any Incremental Term Loans shall be on terms and
pursuant to documentation to be determined; provided that, in respect of any
Incremental Term Loans, to the extent such terms and documentation are not
consistent with the Term Loans outstanding under this Agreement as of any
Increased Facility Activation Date,

 

(i)                                     in the event the Incremental Term Loans
to be funded on any Increased Facility Activation Date bear interest at a rate
(Base Rate, LIBOR Rate or other index) which exceeds the rate of interest
accruing on Term Loans and Revolving Credit Loans as of such date under
Section 2.08 by more than one-half of one percent (0.50%), then, from and after
such Increased Facility Activation Date, all Term Loans outstanding on such
Increased Facility Activation Date and all Revolving Credit Loans shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the interest rate accruing on such Incremental Term Loans, minus, one-half of
one percent (0.50%);

 

(ii)                                  Scheduled principal repayments on
Incremental Term Loans shall only be made on Interest Payment Dates for the Base
Rate Loans (or less frequently if agreed to by the related Incremental Term
Lenders);

 

(iii)                               Incremental Term Loans shall not have a
weighted average life to maturity of less than the Term Loans on any Interest
Payment Date for the Base Rate Loans;

 

(iv)                              the final maturity date of Incremental Term
Loans shall not be earlier (but may be later) than the Maturity Date; and

 

(v)                                 such terms shall be reasonably satisfactory
to the Administrative Agent.

 

(e)                                  The Incremental Term Loans and any
Revolving Credit Loans made under any Incremental Revolving Commitment shall
constitute Obligations and shall, ratably with the Term Loans and Revolving
Credit Loans, (i) be secured by and entitled to the benefits of the Loan
Documents and the Collateral; and (ii) share on a ratable basis in any
prepayments of the Term Loans (unless the Incremental Term Lenders with respect
to such Incremental Term Loans agree to receive prepayments after prepayments of
the Term Loans).

 

A-55

--------------------------------------------------------------------------------


 

(f)                                   No Incremental Facility shall be effective
unless the Lead Borrower shall have delivered to the Administrative Agent such
legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection with any such transaction.  The proceeds of
the Incremental Facilities shall only be used for Permitted Acquisitions. 
Notwithstanding the foregoing, no increase in the Revolving Credit Commitments
(or in the Revolving Credit Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this Section 2.15 unless, on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(i) the condition set forth in paragraph (b) of Section 4.02 shall be satisfied
or waived by the Required Lenders, (ii) each of the representations and
warranties set forth in Article V of this Agreement made by the Borrowers shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (unless such representations or warranties are qualified
by materiality, in which case they shall be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date (unless such representations or
warranties are qualified by materiality, in which case they shall be true and
correct in all respects),  (iii) each of the representations and warranties made
by the target in the purchase and sale (or equivalent agreement) executed in
connection with the related Permitted Acquisition shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(unless such representations or warranties are qualified by materiality, in
which case they shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects on and as
of such earlier date (unless such representations or warranties are qualified by
materiality, in which case they shall be true and correct in all respects), and
(iv) on the Increased Facility Closing Date, and after giving effect to the
Incremental Term Loans and Incremental Revolving Commitment relating thereto and
the consummation of the Permitted Acquisition to be funded with the proceeds
thereof, the Consolidated Net Total Leverage Ratio shall not exceed the lesser
of (i) 3.5:1.0, or (ii) a ratio equal to the then-existing Consolidated Net
Total Leverage Ratio required by Section 7.11(a), minus 0.25x.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require the Borrowers or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrowers or the Administrative Agent, as the case may be,
taking into account any information and documentation delivered pursuant to
subsection (e) below.

 

(ii)                                  If the Borrowers shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrowers shall withhold or make such deductions as are determined by the
Borrowers to be required taking into account any information and documentation
it has received pursuant to subsection (e) below, (B) the Borrowers shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrowers shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

A-56

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Borrowers shall, and do
hereby, indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrowers or the Administrative Agent or
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of any such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender shall, and does hereby, indemnify the
Borrowers and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and reasonable expenses arising therefrom or with
respect thereto and whether or not such Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority) incurred by or asserted
against the Borrowers or the Administrative Agent by any Governmental Authority
as a result of (A) the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrowers or the Administrative Agent pursuant
to subsection (e) or (B) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06 relating to the maintenance of a
Participant Register.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrowers or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrowers or the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrowers shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrowers,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrowers or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Each Secured Party shall deliver to the Borrowers and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction as will permit payments to be made without
withholding or at a reduced rate of withholding and such other reasonably
requested information as will permit the Borrowers or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such

 

A-57

--------------------------------------------------------------------------------


 

Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Secured Party by
the Borrowers pursuant to this Agreement or otherwise to establish such Secured
Party’s status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrowers are residents for tax purposes in the United States,

 

(A)                               any Secured Party that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Borrowers and the Administrative Agent executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrowers or the
Administrative Agent certifying that such Lender is exempt from US Federal
backup withholding taxes; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                   executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrowers within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by

 

A-58

--------------------------------------------------------------------------------


 

law and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)                               Each Secured Party shall promptly (A) notify
the Borrowers and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (B) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Secured Party, and as may be reasonably necessary (including
the re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrowers or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Secured Party.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

3.02                        Illegality.  If any Lender reasonably determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Libor Rate Loans, or to determine or charge interest
rates based upon the Libor Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, any
obligation of such Lender to make or continue Libor Rate Loans or to convert
Base Rate Loans to Libor Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Libor Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Libor Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Libor Rate Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

A-59

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.  If the Required
Lenders reasonably determine that for any reason in connection with any request
for a Libor Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Libor Rate Loan,
(b) adequate and reasonable means do not exist for determining the Libor Rate
for any requested Interest Period with respect to a proposed Libor Rate Loan, or
(c) the Libor Rate for any requested Interest Period with respect to a proposed
Libor Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Libor Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Libor Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Libor Rate Loans.  (a) 
Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Libor Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Libor Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to

 

A-60

--------------------------------------------------------------------------------


 

demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)                                  Reserves on Libor Rate Loans.  The
Borrowers shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each Libor
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrowers; or

 

(c)                                  any assignment of a Libor Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Libor
Rate Loan made by it at the Libor Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Libor Rate Loan was in
fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.  
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to indemnify a
Lender or to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then, at the request
of the Borrowers, such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder

 

A-61

--------------------------------------------------------------------------------


 

or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender, as the case
may be.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any Indemnified Taxes or amounts to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 3.01, the Borrowers may
replace such Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension on or after the
Amendment Effective Date is subject to satisfaction of the following conditions
precedent:

 

(a)                                 Loan Documents.  The Administrative Agent’s
receipt of the following, each of which shall be telecopies or .pdfs unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Amendment Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Amendment
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     Fully executed counterparts of this
Agreement, and each of the other Loan Documents, each of which shall be
satisfactory in form and substance to the Administrative Agent and the Required
Lenders; and

 

(ii)                                  Notes executed by the Borrowers in favor
of each Lender requesting Notes;

 

(iii)                               an opinion of Kelley Drye & Warren LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
may be reasonably required by the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent;

 

(iv)                              a certificate signed by a Responsible Officer
of the Parent certifying (A) that the conditions specified in Sections
4.02(a) and (b) of this Agreement have been satisfied, (B) that there has been
no event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; (C) that, as of the Amendment Effective
Date, and after giving effect to all Borrowings thereon and other transactions
to be consummated in connection therewith, the pro forma Consolidated Net Total
Leverage Ratio is less than 3.5:1.0;

 

(v)                                 a quality-of-earnings report for MegaPath in
form reasonably satisfactory to the Administrative Agent;

 

A-62

--------------------------------------------------------------------------------


 

(vi)                              the Form 10-K filed with the SEC for the
Parent’s fiscal year ending December 31, 2014;

 

(vii)                           a copy of the MegaPath Acquisition
Documentation, certified by a Responsible Officer, together with a certificate
from a Responsible Officer of the Parent certifying that the MegaPath
Acquisition shall have been consummated or shall be consummated substantially
concurrently with the funding of the Credit Extensions on the Amendment
Effective Date in all material respects in accordance with the MegaPath
Acquisition Agreement, and no provision thereof shall have been amended or
waived (including consents granted thereunder) in any respect that would be
materially adverse to Lenders without the consent of the Administrative Agent;
and

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect
(other than as set forth in Section 6.2 of the Amendment Agreement), together
with the certificates of insurance, naming the Administrative Agent, on behalf
of the Lenders, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral.

 

(b)                             Fees.  All fees required to be paid to the
Administrative Agent on or before the Amendment Effective Date, including those
set forth in the Fee Letters, shall have been paid.

 

(c)                                  Expenses.  The Borrowers shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Amendment
Effective Date specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Committed Loan Notice (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Libor Rate Loans), of the Swing Line Lender to make Swing Loans 
and of an L/C Issuer to issue a Letter of Credit hereunder is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

 

A-63

--------------------------------------------------------------------------------


 

(b)                                 No Default shall be continuing, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof, including with respect to the financial covenants in
Section 7.11.

 

(c)                                  The Administrative Agent shall have
received a Committed Loan Notice and/or an L/C Application from the Lead
Borrower in accordance with the requirements hereof.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Libor Rate Loans) and
L/C Application submitted by the Lead Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Borrower
and each Subsidiary of a Borrower (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) in the case of
a Loan Party, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organizational Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than in
connection with the Loan Documents) under, or require any payment to be made
under any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, in each case,
where such conflict would reasonably be expected to have a Material Adverse
Effect; or (c) violate any Law where such violation would reasonably be expected
to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, and (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms except as enforcement thereof
may be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement

 

A-64

--------------------------------------------------------------------------------


 

of creditor’s rights, generally and by general principles of equity (regardless
of whether enforcement is considered in a proceeding in law or equity).

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 Audited Financial Statements.  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and except as disclosed on Schedule 5.05(a), with respect to the
Loan Parties; (ii) fairly present the financial condition of the Parent and
those Persons which were its Subsidiaries as of the date of such Audited
Financial Statements as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of such Persons as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness all in accordance with GAAP.

 

(b)                                 Quarterly Financial Statements.  The
unaudited consolidated balance sheet of the Parent and its Subsidiaries dated
December 31, 2014, and the related consolidated of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
fairly present the financial condition of such Persons as of the date thereof
and their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end or period audit or review
adjustments.

 

(c)                                  Material Adverse Effect.  From the date of
the Audited Financial Statements to the Amendment Effective Date, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Pro Forma Financials.  The individual
balance sheets of the Parent and its Subsidiaries as at December 31, 2014, and
the income statements of the Borrowers and their respective Subsidiaries for the
three (3) months then ended, certified by the chief financial officer or
treasurer of the Parent, copies of which have been furnished to each Lender,
fairly present the consolidated pro forma financial condition of the Borrowers
and their respective Subsidiaries as at such date and the consolidated pro forma
results of operations of the Borrowers and their respective Subsidiaries, after
giving effect to the transactions under the Loan Documents to occur on the
Amendment Effective Date, for the period ended on such date.

 

(e)                                  Forecasted Financials.  The consolidated
forecasted balance sheet, statements of income and cash flows of the Parent and
its Subsidiaries delivered pursuant to Section 4.01 or Section 6.01(d) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made in light of the
conditions existing at the time such forecasts were created, and represented, at
the time such forecasts were created, the Borrowers’ reasonable estimate of its
future financial condition and performance and are not a guaranty of future
performance.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrowers
after due investigation, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority (including, without limitation,
the SEC), against the Borrowers and any of their respective Subsidiaries or
against any of their properties or revenues that (a) purport to enjoin or
pertain to this Agreement or any other Loan Document or (b) either individually
or in the aggregate, if determined adversely, would reasonably be expected to
have a Material Adverse Effect.

 

5.07                        No Liens on Assets of Foreign Subsidiaries.  There
are no Liens on any assets of any Foreign Subsidiary other than Permitted Liens,
if any.

 

A-65

--------------------------------------------------------------------------------


 

5.08                        Ownership of Property; Liens; Investments.  (a)  The
Borrowers and each of their respective Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Schedule 5.08(b) sets forth, as of the
Amendment Effective Date, a complete and accurate list of all Liens other than
Permitted Liens on the property or assets of the Borrowers and each of their
respective Subsidiaries, showing as of the date hereof the lienholder thereof
and a description of the Collateral of such Loan Party or such Subsidiary
subject thereto.  The property of each Loan Party and each of its Subsidiaries
is subject to no Liens, other than Liens set forth on Schedule 5.08(b), with
respect to the Loan Parties indicated thereon, and as otherwise permitted by
Section 7.01.

 

(c)                                  Schedule 5.08(c) sets forth, as of the
Amendment Effective Date, a complete and accurate list of all real property
owned by the Borrowers and each of their respective Subsidiaries, showing the
street address or other relevant jurisdiction, state and record owner.  The
Borrowers and each of their respective Subsidiaries have good, marketable and
insurable fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

 

(d)                                 (i)                                    
Schedule 5.08(d)(i) sets forth, as of the Amendment Effective Date, a complete
and accurate list of all leases of real property under which the Borrowers or
any of their respective Subsidiaries is the lessee, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor
and lessee.

 

(ii)                                  Schedule 5.08(d)(ii) sets forth, as of the
Amendment Effective Date, a complete and accurate list of all leases of real
property under which the Borrowers or any of their respective Subsidiaries is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date.

 

(e)                                  Schedule 5.08(e) sets forth a complete and
accurate list of all Investments held by any Loan Party or any Subsidiary of a
Loan Party on the date hereof, other than Acquisitions and Investments held by
one Loan Party in another Loan Party, showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof.

 

5.09                        Environmental Compliance.  The Borrowers and their
respective Subsidiaries conduct in the ordinary course of business such review
as is reasonable in light of the nature of their respective assets and
operations of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrowers have reasonably concluded that such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrowers and
their respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrowers, in such amounts after
giving effect to any self-insurance compatible with the foregoing standards,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrowers and the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrowers and their respective
Subsidiaries have filed all federal and state income and all other material tax
returns and reports required to be filed, and have paid all federal,

 

A-66

--------------------------------------------------------------------------------


 

state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.  There is no known proposed tax assessment against the Borrowers or
any Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12                        ERISA Compliance.  (a)  Except as would not
reasonably be expected to result in a Material Adverse Effect: (i) each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other Federal or state Laws; (ii) if applicable, each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or is entitled to rely on a favorable opinion
letter or an application for such a letter is currently being processed by the
IRS with respect thereto; (iii) if applicable, to the best knowledge of the
Borrowers, nothing has occurred which would prevent, or cause the loss of, the
tax qualification of any Plan; (iv) the Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code;
and (v) no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrowers, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrowers nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties.  As of
the Amendment Effective Date, the Borrowers have no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents.  The Borrowers have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.

 

5.14                        Margin Regulations; Investment Company Act.  The
Borrowers are not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations T or U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

 

5.15                        Disclosure.  The Borrowers have disclosed to the
Administrative Agent and the Lenders all matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or

 

A-67

--------------------------------------------------------------------------------


 

under any other Loan Document (in each case as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact (known to the Borrowers, in the case of any document not
furnished by it) necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were made.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Solvency.  Both before and after giving effect to
the Borrowing and other transactions occurring on the Amendment Effective Date,
the Borrowers and the Subsidiaries, taken as a whole, are Solvent.

 

5.18                        [Reserved]

 

5.19                        Intellectual Property; Licenses, Etc.  The Borrowers
and their respective Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without material conflict with the rights of any other Person.  To the knowledge
of the Borrowers, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrowers or any Subsidiary materially infringes upon any
rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrowers, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.20                        Sanctions.  None of the Borrowers, any of their
Subsidiaries or any director, officer, employee, agent, or, to the knowledge of
any Borrower, Affiliate of the Borrowers or any of their Subsidiaries is an
Person that is: (i) the subject of any sanctions administered or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, the Hong Kong Monetary Authority or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including, without limitation, the Crimea region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria.

 

5.21                        Corruption.  None of the Borrowers, any of their
Subsidiaries or, to the knowledge of any Borrower, any director, officer, agent,
employee, Affiliate or other Person acting on behalf of the Borrowers or any of
their Subsidiaries is aware or has taken any action, directly or indirectly,
that would result in a violation by such Persons of any applicable anti-bribery
law or anti-corruption law, including, but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”), in any material respect.  Furthermore, the Loan
Parties and their respective Subsidiaries and, to the knowledge of the
Borrowers, their Affiliates, have conducted their businesses in compliance with
the UK Bribery Act, the FCPA and similar laws, rules or regulations (including
other applicable anti-corruption laws) in all material respects

 

A-68

--------------------------------------------------------------------------------


 

and have instituted and maintain policies and procedures designed to ensure, and
which are reasonable expected to continue to ensure, continued compliance
therewith.

 

5.22                        Export Controls. The Borrowers and their
Subsidiaries are in compliance in all material respects with all relevant
export, re-export and import laws applicable to the Borrowers or their
Subsidiaries, as the case may be. None of the Borrowers or any of their
Subsidiaries have shipped or provided any item for delivery to, and are not
currently providing any services in or to, a country, entity or individual in
violation of any applicable export or re-export laws in any material respect,
including, without limitation, such laws and regulations promulgated or enforced
by the United States Department of Treasury, United States Department of
Commerce, or United States Department of State, and are not currently providing
any Services, to a country or an individual in violation of any export or
re-export laws in any material respect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (excluding any
contingent indemnity and reimbursement obligations which survive termination of
the Loan Documents and in respect of which no claim has been made), the
Borrowers shall, and shall cause each Subsidiary to:

 

6.01                        Financial Statements. Deliver to the Administrative
Agent for the benefit of the Lenders, in form consistent with past practice or
otherwise satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrowers, consolidated
and consolidating balance sheets of the Parent and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year and the figures for the budget provided under
Section 6.01(c), all in reasonable detail and prepared in accordance with GAAP,
such consolidated and consolidating statements to be audited and accompanied by
a report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three (3) fiscal quarters of
the Borrowers, consolidated and consolidating balance sheets of the Parent and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year, the corresponding portion of the previous fiscal year and
the corresponding fiscal quarter of the budget provided under Section 6.01(c),
all in reasonable detail, such consolidated and consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

A-69

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, but in any event no
later than the later to occur of (i) 30 days after the same shall have been
approved by the Parent’s board, or (ii) 60 days after the end of each fiscal
year of the Borrowers, (x) an annual business plan and budget (broken out
monthly) of the Borrowers and their respective Subsidiaries for such fiscal year
and (y) annual projections through the Maturity Date.

 

(d)                                 No later than 60 days after the end of each
fiscal year of the Borrowers, management prepared, (pre-audit) financial
statements containing the information required by Section 6.01(a) above (for the
avoidance of doubt, such delivery shall not include the Compliance Certificate
referred to in Section 6.02(b)).

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent for the benefit of the Lenders, in form satisfactory to the
Administrative Agent and the Required Lenders and with such supporting detail as
the Administrative Agent may reasonably request:

 

(a)                                 concurrently with the delivery of the
Compliance Certificate referred to in Section 6.02(b) required to be delivered
with the financial statements referred to in Section 6.01(a), a certificate
(which may be included in such Compliance Certificate) including a calculation
of Excess Cash Flow for such fiscal year.

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrowers and, in
the case of all financial statements, business plans and budgets delivered
pursuant to Section 6.01, management’s discussion and analysis thereof in such
detail as may reasonably be requested by the Administrative Agent;

 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

 

(d)                                 promptly after the same are available, and
in any event within five (5) Business Days, copies of each annual report, proxy
or financial statement or other report or communication (other than tax returns)
sent to the members of the Borrowers, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrowers may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any financial statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02;

 

(f)                                   if requested by the Administrative Agent,
a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries and containing such
additional insurance information as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably specify;

 

(g)                                  promptly, and in any event within five
(5) Business days after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning (i) any
investigation or possible investigation or (ii) other inquiry (other than any
routine inquiry in the ordinary course of

 

A-70

--------------------------------------------------------------------------------


 

business) by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;

 

(h)                                 promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request; and

 

(i)                                     promptly, written notice of (i) any
material change in the composition of the Intellectual Property, (ii) the
registration of any Copyright (including any subsequent ownership right of any
applicable Borrower in or to any Copyright), Patent or Trademark not previously
disclosed to Administrative Agent, (iii) Borrower’s knowledge of an event that
materially adversely affects the value of the Intellectual Property, (iv) any
pending or threatened (in writing) labor dispute, strike or walkout, or the
expiration of any labor contract if any would have a Material Adverse Effect;
(v) any default under or termination of a material contract which could
reasonably be expected to have a Material Adverse Effect; (vi) a Borrower’s
knowledge of the existence of any Default or Event of Default; (vii) a
Borrower’s knowledge of any violation of any applicable Laws which could
reasonably be expected to have a Material Adverse Effect; or (viii) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required upon request of the Administrative
Agent to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

6.03                        Notices.  Promptly, but in any event within two
(2) Business Days (unless otherwise specified below), notify the Administrative
Agent for the benefit of the Lenders:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event which
could reasonably be expected to result in a liability to the Borrowers or any
ERISA Affiliate in excess of the Threshold Amount;

 

A-71

--------------------------------------------------------------------------------


 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
(other than an Immaterial Subsidiary) thereof;

 

(e)                                  of the (i) occurrence of any Disposition of
property or assets for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(ii), (ii) occurrence of any sale of
capital stock or other Equity Interests for which the Borrowers are required to
make a mandatory prepayment pursuant to Section 2.05(b)(iii), and
(iii) incurrence or issuance of any Indebtedness for which the Borrowers are
required to make a mandatory prepayment pursuant to Section 2.05(b)(iv) and such
notice shall be required to be delivered within thirty (30) Business Days of the
occurrence of such event; and

 

(f)                                   the receipt of any material notice under
the MegaPath Acquisition Documentation, UNSI Acquisition Documentation or any
TiNet Acquisition Document (or the operative purchase documents executed in
connection with any Permitted Acquisition) alleging any default by, or demanding
indemnification or other payment of any kind or nature from any Loan Party,
including any payments expressly contemplated by such documents in connection
with any Permitted Acquisition and such notice shall be required to be delivered
within thirty (30) Business Days of the occurrence of such event.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Borrowers or such
Subsidiary or the failure to make such payment would not reasonably be expected
to have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear and casualty excepted; (b) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Insurance.  (a) Maintenance of Insurance.  Maintain
with financially sound and reputable insurance companies not Affiliates of the
Borrowers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.

 

A-72

--------------------------------------------------------------------------------


 

(b)                                 Interests.  Cause the Administrative Agent
to be named as lenders’ loss payable, loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect of any such insurance
providing liability coverage or coverage in respect of any Collateral, and cause
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent that it will give the Administrative Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums).  Annually, upon expiration of current insurance
coverage, the Loan Parties shall provide, or cause to be provided, to the
Administrative Agent (i) certified copies of such insurance policies,
(ii) evidence of such insurance policies (including, without limitation and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such policy.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, applicable to it,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being properly contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.  The Borrowers and
each of their respective Subsidiaries shall at all times maintain all licenses,
permits, and other authorizations necessary to operate the Borrowers’ Business
except in connection with any Dispositions expressly permitted hereunder or
except where the failure to so maintain such license, permit or authorization
would not reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and complete entries shall be made of
all financial transactions and matters involving the assets and business of the
Borrowers or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrowers or
such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrowers and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrowers; provided, however, that so long
as no Default or Event of Default has occurred and is continuing (a) no more
than one such inspection or visit shall occur per calendar year and (b) the
Borrowers will be required to pay for the reasonable and documented
out-of-pocket costs and expenses of one such inspection in any calendar year and
further provided however, that when an Event of Default exists and is continuing
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions only (i) to make certain adjustments to the Loans outstanding under
the Existing Credit Agreement; (ii) to pay fees and expenses incurred in
connection with this Agreement, (iii) to finance the MegaPath Acquisition; and
(iv) in the case of the Revolving Credit Loans, for Permitted Acquisitions,
working capital and general corporate purposes not in contravention of any Law
or of any Loan Document.

 

A-73

--------------------------------------------------------------------------------


 

6.12                        Covenant to Guarantee Obligations and Give
Security.  (a) Notify the Administrative Agent at the time that any Person
becomes a Subsidiary (other than an Excluded Subsidiary) and promptly thereafter
(and in any event within 30 days (or such longer time as agreed by the
Administrative Agent in its reasonable discretion)), cause each such Person that
is a Subsidiary (other than an Excluded Subsidiary) to (i) become a Guarantor
(or, if required by the Administrative Agent, a Borrower) by executing and
delivering to the Administrative Agent a counterpart of the Guaranty (or such
other document as the Administrative Agent shall deem appropriate for such
purpose) pursuant to which such Person shall unconditionally guarantee the
Obligations or become a Borrower hereunder (ii) grant to the Administrative
Agent a Lien upon any and all assets and rights and interests in or to property
of such Person, whether real or personal, tangible or intangible by executing
such documents as the Administrative Agent shall deem appropriate for such
purpose in accordance with the Collateral Documents and (iii) the parent of any
such new Subsidiary shall execute and deliver a counterpart of or updated
Schedule to the Pledge Agreement and such other documents as the Administrative
Agent shall reasonably require for such purpose for any such Subsidiary and
shall pledge and deliver to the Administrative Agent documents of the types
referred to in clauses (iii) of Section 4.01(a) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (i) and (ii) of this Section 6.12(a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)                                 Notify the Administrative Agent at the time
that any Person acquires an Equity Interest in the Borrowers (other than the
Lead Borrower) and promptly thereafter (and in any event within 30 days (or such
longer time as agreed by the Administrative Agent in its reasonable
discretion)), cause such Person to (i) execute and deliver to the Administrative
Agent a counterpart of the Pledge Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose and (iii) deliver
to the Administrative Agent documents of the types referred to in clause
(iii) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (i) and (ii) of this
Section 6.12(b)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(c)                                  Notwithstanding anything herein to the
contrary, no Loan Party shall be required to pledge more than 65% of the Equity
Interests of any Foreign Subsidiary.

 

(d)                                 At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, Security
Agreement Supplements, any intellectual property security agreements or
supplements thereto and other security and pledge agreements.  Notwithstanding
anything to the contrary herein, neither the Borrowers nor any of their
respective Subsidiaries shall be required to file any documents or take any
other actions to record or perfect the Lien of the Administrative Agent in any
IP Rights outside the United States.

 

6.13                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect; obtain and renew all
Environmental Permits necessary for its operations and properties except where
the failure to so obtain and/or renew such Environmental Permits could not
reasonably be expected to have a Material Adverse Effect; and, to the extent
required by applicable Law, conduct any sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that

 

A-74

--------------------------------------------------------------------------------


 

neither the Borrowers nor any of their respective Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.14                        Deposit Accounts.

 

(a)                                 Except as otherwise permitted by
Section 6.14(b), the Borrowers and their respective Subsidiaries shall maintain
substantially all of their treasury, primary depository and cash management
arrangements with Webster Bank or another Lender reasonably acceptable to the
Administrative Agent, excluding (i) local accounts holding in the aggregate, for
all of such accounts at any time, not more than $1,000,000, and (ii) payroll,
withholding, escrow and trust accounts.  Accounts referred to in the 
immediately preceding clauses (i) and (ii) will not be subject to any deposit
account control agreements.

 

(b)                                 GTT EMEA shall be permitted to (A) maintain
its existing deposit account with (i) Commerzbank (the “Commerzbank Accounts”),
provided that the aggregate maximum balance of such Commerzbank Accounts does
not exceed Two Million Dollars ($2,000,000) at any time, or (ii) such other
commercially reasonable banks, including RBS, Ulster and Westminster, provided
that the aggregate maximum balance of such bank accounts does not exceed Three
Million Dollars ($3,000,000); and (B) TiNet and its Foreign Subsidiaries shall
be permitted to maintain their existing deposit accounts as maintained as of the
Amendment Effective Date, provided that the aggregate maximum balance of such
accounts does not exceed Ten Million Dollars ($10,000,000) at any time.

 

6.15                        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable Laws, subject any Loan
Party’s or any of its Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder (limited, with respect to IP Rights, to those registered in the
United States) and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (excluding any
contingent indemnity and reimbursement obligations which survive termination of
the Loan Documents and in respect of which no claim has been made), the Parent
and the Borrowers shall not, nor shall the Borrowers permit any of their
respective Subsidiaries to, directly or indirectly:

 

A-75

--------------------------------------------------------------------------------


 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or assign any accounts or other right to receive income,
including, without limitation, in any Excluded Collateral (as such term is
defined in the Security Agreement), other than the following (collectively,
“Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 5.08(b) and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(c), provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of the
acquisition;

 

(j)                                    [Reserved;]

 

(k)                                 any interest or title of a lessor or
sublessor under any lease of real estate that is not prohibited by any Loan
Document;

 

(l)                                     Liens solely on any cash earnest money
deposits made by the Parent or Borrowers and any of their respective
Subsidiaries in connection with any letter of intent or purchase agreement that
is not prohibited by any Loan Document, provided, that, (i) the aggregate amount
of any such deposits shall not at any time exceed $500,000 and (ii) any such
deposits shall be made solely in connection with Permitted Acquisitions;

 

A-76

--------------------------------------------------------------------------------


 

(m)                             purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(n)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(o)                                 any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property;

 

(p)                                 Liens consisting of non-exclusive licenses
of IP Rights in the ordinary course of business and substantially consistent
with past practice;

 

(q)                                 Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 7.03;

 

(r)                                    normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions;

 

(s)                                   Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(t)                                    Liens on insurance premium refunds and
insurance proceeds granted in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums;

 

(u)                                 Liens consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05 solely to the
extent such Disposition would have been permitted on the date of the creation of
such Lien; and

 

(v)                                 Liens existing on property at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Subsidiary, and any modification, replacements or renewals
thereof; provided that (i) such Lien was not created in contemplation of such
acquisition, (ii) such Lien does not extend to or cover any other property
(other than the proceeds or products thereof) and (iii) any Indebtedness secured
thereby is permitted under Section 7.02.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02, and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder plus any accrued but unpaid interest thereon and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

(c)                                  Indebtedness in respect of capitalized
leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i); provided,

 

A-77

--------------------------------------------------------------------------------


 

however, that, the aggregate amount of all such Indebtedness at any one time
outstanding hereunder shall not exceed $6,000,000;

 

(d)                                 Reserved;

 

(e)                                  Guarantees by the Parent or Borrowers of
Indebtedness of any Loan Party and by any Loan Party of Indebtedness of the
Borrowers or any other Guarantor, provided that such Indebtedness is otherwise
permitted by this Section 7.02;

 

(f)                                   other unsecured Indebtedness of the Parent
and the Borrowers and the Borrowers’ Subsidiaries, in an aggregate principal
amount, when added to the Indebtedness incurred under subsection (c) above shall
not exceed $10,000,000 at any time outstanding;

 

(g)                                  obligations (contingent or otherwise) of
the Parent or the Borrowers or any Subsidiary existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”

 

(h)                                 intercompany Indebtedness amongst Loan
Parties and their Subsidiaries provided, that the Parent and the other Borrowers
shall not make intercompany loans or advances to any Foreign Subsidiary (other
than Foreign Subsidiaries acquired in the TiNet Acquisition) after the Amendment
Effective Date in an aggregate principal amount of more $1,000,000 at any one
time outstanding and intercompany loans or advances to Foreign Subsidiaries
acquired in the TiNet Acquisition in such maximum amount at any one time
outstanding as may be agreed to by the Required Lenders in writing in their
reasonable discretion;

 

(i)                                     Acquisition-Related Debt;

 

(j)                                    Indebtedness incurred in favor of
insurance companies (or their financing affiliates) in connection with the
financing of insurance premiums;

 

(k)                                 Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts to the
extent incurred in the ordinary course of business;

 

(l)                                     Indebtedness consisting of promissory
notes issued by any Loan Party to former, future or current officers, directors,
consultants or employees of the Parent or Borrowers and any of their respective
Subsidiaries or their respective estates to finance the purchase or redemption
of Equity Interests of the Borrowers to the extent the applicable Restricted
Payment is permitted by Section 7.06;

 

(m)                             Indebtedness consisting of indemnification,
adjustment of purchase price, working capital adjustments or similar adjustments
incurred in connection with a Permitted Acquisition or a Disposition permitted
under Section 7.05;

 

(n)                                 obligations in respect of surety, stay,
customs and appeal bonds, performance bonds and performance and completion
guaranties and obligations of a like nature incurred in the ordinary course of
business or obligations in respect of letters of credit related thereto;

 

(o)                                 reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including in
respect of bids, trade contracts, governmental contracts and leases (other than
for

 

A-78

--------------------------------------------------------------------------------


 

the repayment of Indebtedness), statutory obligations, workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement type obligations regarding workers compensation claims; and

 

(p)                                 non-cash accruals of interest, accretion or
amortization of original issue discount and/or pay-in-kind interest with respect
to Indebtedness permitted under this Section 7.02.

 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Parent or the
Borrowers and the Borrowers’ Subsidiaries in the form of cash or Cash
Equivalents (whether or not evidenced by an intercompany note);

 

(b)                                 advances to officers, directors and
employees of the Parent, Borrowers and Subsidiaries in an aggregate amount not
to exceed $100,000 at any time outstanding for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(d)                                 Guarantees permitted by Section 7.02;

 

(e)                                  Investments permitted by Section 7.02(h) in
wholly-owned Subsidiaries engaged in substantially similar material lines of
business as the Borrowers’ or engaged in business substantially related or
incidental thereto;

 

(f)                                   Investments existing on the date hereof
and set forth on Schedule 5.08(e); and any modifications, renewals or extensions
thereof (in each case other than any increase in the amount thereof);

 

(g)                                  any Permitted Acquisition and any deposits,
loans and advances in connection with any Permitted Acquisition, provided that
any such loan or advance shall be in lieu of a deposit, shall be on a short-term
basis pending the closing of such permitted acquisition and, if such loan or
advance is secured, the applicable Loan Party’s security interest shall be
assigned to the Administrative Agent;

 

(h)                                 Investments constituting deposits made in
connection with the purchase of goods or services in the ordinary course of
business;

 

(i)                                     Investments in respect of Swap
Contracts, provided that such transaction is entered into for risk management
purposes and not for speculative purposes;

 

(j)                                    other Investments that do not, at any
time exceed $500,000 in the aggregate;

 

(k)                                 Investments by any Borrower or any other
Loan Party in or to the Borrowers (other than Parent) or any other Loan Party;

 

(l)                                     Investments consisting of promissory
notes and other non-cash consideration, in each case received in connection with
Dispositions permitted by Section 7.05; provided that the applicable Loan Party
complies with the requirements of the Security Agreement with respect to any
such promissory notes or other instruments;

 

A-79

--------------------------------------------------------------------------------


 

(m)                             Investments in the ordinary course of business
consisting of Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices; and

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrowers (other than the Parent), provided that the Borrowers (other than the
Parent) shall be the continuing or surviving Person or (ii) any one or more
other wholly-owned Subsidiaries, provided that when any Guarantor is merging
with another wholly-owned Subsidiary, the continuing Person shall be a
Guarantor;

 

(b)                                 any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrowers
(other than the Parent) or to any Guarantor;

 

(c)                                  the Borrowers or any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets in a transaction that is not
permitted by subsection (b) of this Section 7.04, provided that such sale,
transfer, lease or other disposition is permitted by Section 7.05;

 

(d)                                 any Subsidiary may dissolve, liquidate or
wind-up its affairs so long as if such Subsidiary is a Guarantor, the assets of
such Subsidiary are contributed to a Loan Party (other than the Parent).

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions or the abandonment of obsolete,
worn out or surplus property no longer material to Borrowers’ Business, whether
now owned or hereafter acquired, in the ordinary course of business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Borrower to
another Borrower (other than the Parent) or by any Subsidiary to the Borrowers
or to a wholly-owned Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrowers or
a Guarantor;

 

(e)                                  licenses of IP Rights in the ordinary
course of business and substantially consistent with past practice;

 

(f)                                   Disposition of Cash Equivalents in the
ordinary course of business;

 

(g)                                  Disposition of leased real estate in the
ordinary course of business;

 

A-80

--------------------------------------------------------------------------------


 

(h)                                 the Disposition of accounts receivable in
connection with the collection or compromise thereof;

 

(i)                                     any forgiveness, writeoff or writedown
of any intercompany obligations owed by a Loan Party;

 

(j)                                    any Dispositions of assets acquired in
connection with any Permitted Acquisition for fair market value, where the fair
market value thereof is not in excess of an aggregate amount of $1,000,000 in
any calendar year provided that the Net Cash Proceeds thereof are used in
accordance with Section 2.05(b);

 

(k)                                 (i) any dispositions resulting from a loss
of, damage to or destruction of, or any condemnation or other taking for public
use of, any property of the Borrowers or any Subsidiary; (ii) Permitted
Liens, Investments permitted under Section 7.03 and Restricted Payments
permitted under Section 7.06;

 

(l)                                     so long as no Default or Event of
Default has occurred and is continuing, other Dispositions of property for fair
market value, where the fair market value thereof is not in excess of an
aggregate amount of $1,000,000 in any calendar year provided that the Net Cash
Proceeds thereof are used in accordance with Section 2.05(b); and

 

(m)                             Dispositions permitted by Section 7.04.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to any Loan Party and any Loan Party may make Restricted Payments to any
Borrower;

 

(b)                                 the Parent, Borrowers and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person so long as no
Change of Control will result therefrom;

 

(c)                                  except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Loans pursuant to
Section 2.05(b)(iii), the Parent, Borrowers and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;

 

(d)                                 provided that, (i) at the time of any GTT
360 Earnout Payment or WSNS Earnout Payment,  and after giving effect thereto,
no Default or Event of Default shall then have occurred or shall result
therefrom, (ii) immediately prior to and after giving effect to any such
payment, the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 7.11, and (iii) the Borrowers shall have
delivered to the Administrative Agent and the Lenders written evidence, in
reasonable form and detail, that such payment will be in compliance with all
requirements of this Section 7.06 at the time of such payment, then the
Borrowers may make the GTT 360 Earnout Payments and the WSNS Earnout Payments in
the amounts and at the times specified in the definitions thereof;

 

(e)                                  the Borrowers may make the Holdback
Payments in the amounts and at the times specified in the definition of the
MegaPath Holdback Payment or UNSI Holdback Payment, as applicable, provided that
at the time of such Holdback Payment, and after giving effect thereto, (i) no
Default or

 

A-81

--------------------------------------------------------------------------------


 

Event of Default shall have occurred and be continuing under this Agreement, and
(ii) the Borrowers shall have Liquidity of at least $10,000,000; or

 

(f)                                   payments in respect of Earnout
Indebtedness may be made provided that the Acquisition-Related Debt Payment
Conditions have been satisfied.  For purposes of clarity, no payments shall be
made in respect of Seller Notes during the term of this Agreement.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business other than the Borrowers’ Business.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrowers, whether or not in
the ordinary course of business, other than (a) on fair and reasonable terms
substantially as favorable to the Parent, Borrowers or such Subsidiary as would
be obtainable by the Borrowers or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, (b) among Loan
Parties and their subsidiaries; (c) transactions expressly permitted by
Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section 7.06;
(d) reasonable compensation, indemnification and reimbursement of expenses of
officers, directors and consultants; (e) issuances of Equity Interests;
(f) stock option and other compensation plans and benefit programs or
arrangements of the Parent, Borrowers and their respective Subsidiaries entered
into in the ordinary course of business; and (g) employment and severance
arrangements between the Parent, Borrowers and their respective Subsidiaries and
their respective officers as determined in good faith by the board of directors
or senior management of the relevant Person.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrowers or any Guarantor or to otherwise transfer property to
or invest in the Borrowers or any Guarantor, except for any agreement in effect
(A) on the date hereof and set forth on Schedule 7.09 or (B) at the time any
Subsidiary becomes a Subsidiary of the Borrowers, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrowers, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrowers or (iii) of the Borrowers or any Subsidiary to create, incur, assume
or suffer to exist Liens (other than Permitted Liens) on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provide in favor of any holder of Indebtedness
permitted under Section 7.02 solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulations T or U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

A-82

--------------------------------------------------------------------------------


 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Net Total Leverage Ratio. 
Permit the Consolidated Net Total Leverage Ratio as of the end of any fiscal
quarter during any Measurement Period of the Parent to be greater than the ratio
set forth below opposite such period:

 

Fiscal Quarters Ending

 

Maximum
Consolidated Net
Total Leverage Ratio

June 30, 2015 through December 31, 2015

 

4.25 : 1.00

March 31, 2016 through December 31, 2016

 

3.75 : 1.00

March 31, 2017 through December 31, 2017

 

3.25 : 1.00

March 31, 2018 through December 31, 2018

 

3.00 : 1.00

March 31, 2019 and all fiscal quarters thereafter

 

2.75 : 1.00

 

(b)                                 [Reserved].

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter during any Measurement Period of the Parent to be less than 1.15 to
1.00.

 

7.12                        Amendments of Organizational Documents.  The Parent
and the Borrowers will not, and the Borrowers will not permit their respective
Subsidiaries to, amend, modify or waive any of its rights under its
Organizational Documents other than amendments, modifications or waivers that
could not reasonably be expected to adversely affect the Administrative Agent or
any of the Lenders in any material respect.

 

7.13                        Accounting Changes.  Make any change in any Loan
Party’s fiscal year.

 

7.14                        Payments and Prepayments, Etc. of Indebtedness.  To
the extent any such payment would result in a Default or Event of Default,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness.

 

7.15                        Sanctions. The Borrowers will not, directly or
indirectly, use the proceeds of the Loans or the Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as underwriter, advisor, investor, lender or otherwise).

 

7.16                        Corruption. No part of the proceeds of the Loans or
the Letters of Credits will be used, directly or indirectly, in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the UK Bribery
Act,

 

A-83

--------------------------------------------------------------------------------


 

the FCPA or any other applicable anti-corruption law or otherwise for any
payment that could constitute a violation of any applicable anti-bribery law or
anti-corruption law.

 

7.17                        Export Controls. The Borrowers will not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, for the purpose of facilitating the activities
of any person, or in any country or territory, in violation of the applicable
requirements of the U.S. Export Administration Regulations, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrowers or any other
Loan Party fails to (i) pay when and as required to be paid herein, any amount
of principal of any Loan, or (ii) pay within three (3) Business Days after the
same becomes due, any interest on any Loan, or any fee due hereunder, or
(iii) pay within three (3) Business Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrowers or any
other Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 6.03(a), 6.08, 6.11 or Article VII or any of
Section 6.01, 6.02, 6.03(b)—(f), 6.05(b), 6.05(c), 6.07(a), or 6.10 and such
failure continues for three (3) Business Days; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrowers or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or materially misleading in any material respect when made or
deemed made; or

 

(e)                                  Cross-Defaults.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) after the
expiration of any applicable grace or cure period in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause after the expiration of any applicable grace or cure
period, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such

 

A-84

--------------------------------------------------------------------------------


 

Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 days, or an order for relief is entered in any
such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary thereof becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance, as to which the insurer is rated at least “A” by A.M.
Best Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrowers or any ERISA
Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrowers or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations (other than contingent obligations
for which no claim has been made), ceases to be in full force and effect; or any
Loan Party or any other Person contests in writing in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

A-85

--------------------------------------------------------------------------------


 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on the Collateral
purported to be covered thereby (with respect to IP Rights, in the United
States, and except to the extent such failure is the result of any action or
inaction by the Administrative Agent); or

 

(n)                                 There occurs a Material Adverse Effect.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it, and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, or any other Debtor Relief Law the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, and to Cash Collateralize any outstanding Letters of Credit ratably
among the Lenders and, in the case of Letters of Credit, the applicable L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

 

A-86

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Swing
Line Lender, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent obligations for which no claim has been made), to the
Borrowers or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  (a)  Each of the Lenders
hereby irrevocably appoints KeyBank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof

 

A-87

--------------------------------------------------------------------------------


 

as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Laws; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct. 
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrowers or a Lender.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the

 

A-88

--------------------------------------------------------------------------------


 

Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall with the consent of the Borrowers, appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based

 

A-89

--------------------------------------------------------------------------------


 

upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

9.08                        [Reserved].

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) irrevocably authorize the Administrative Agent, at its
option and in its discretion.

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank of Hedge Bank shall have been made), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii)  if approved, authorized or ratified in writing in
accordance with Section 11.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

A-90

--------------------------------------------------------------------------------


 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefits of Section 8.03, or any Collateral
by virtue of the provisions hereof or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

9.12                        Appointment of L/C Issuers.

 

(a)                                 As of the Amendment Effective Date, the L/C
Issuers hereunder shall be KeyBank and Webster Bank.  KeyBank and Webster Bank
shall accept such appointments as L/C Issuers by executing and delivering a
signature page to the Amendment Agreement.  Upon the acceptance by each of
KeyBank and Webster Bank of its appointment as an L/C Issuer hereunder, KeyBank
and Webster Bank shall become party to and bound by this Agreement as L/C
Issuers hereunder without the need for any amendment to this Agreement or any of
the other Loan Documents and without the need for the consent of any other
parties hereto.

 

(b)                                 Upon acceptance by each of KeyBank and
Webster Bank of its appointment as an L/C Issuer hereunder, each of KeyBank and
Webster Bank shall (i) become vested with all of the rights, powers, privileges
and duties of an L/C Issuer hereunder, and (ii) make arrangements reasonably
satisfactory with the Administrative Agent and the Lead Borrower for the issue
from time to time of Letters of Credit hereunder in accordance with the terms
hereof.  Any Person party hereto as an L/C Issuer shall have the continuing
right to resign as an L/C Issuer upon the terms contained in Section 12.04(j).

 

9.13                        Platform.  The Borrowers hereby acknowledge that
(a) the Administrative Agent will make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect

 

A-91

--------------------------------------------------------------------------------


 

to such Persons’ securities.  The Borrowers hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrowers shall be deemed to have authorized
the Administrative Agent, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its respective securities for purposes of United States Federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall treat any Company Materials that are not
marked “PUBLIC” as not being suitable for posting on a portion of the Platform
designated “Public Investor”.

 

ARTICLE X
COMMON ENTERPRISE AMONG BORROWERS AND GUARANTORS;
DESIGNATION OF LEAD BORROWER AS BORROWERS’ AGENT

 

10.01                 Common Enterprise.  Each of the Borrowers acknowledges and
agrees that it is part of a common business enterprise consisting of the Parent,
the Borrowers, the Subsidiaries and certain Affiliates, and that, as such, the
credit available to the Borrowers hereunder is in excess of the amounts that any
Borrower could obtain for its own account.  In furtherance of their business
objectives to obtain credit on the most favorable terms, each Borrower has
determined that it is in its best interest to become jointly and severally
liable for the Loans hereunder, and agrees to remain jointly and severally
liable for and to discharge Obligations of each of the Borrowers.

 

10.02                 Lead Borrower as Borrowers’ Agent.  Each Borrower hereby
irrevocably designates and appoints the Parent as Lead Borrower, and in such
capacity to serve as such Borrower’s agent to request the Term Loan and each
Revolving Credit Loan (including Swing Loans) (the proceeds of each of which
shall be available to each Borrower for such uses as are permitted under this
Agreement) or to issue an Increased Facility Activation Notice, to designate
Loans as Base Rate Loans or Libor Rate Loans, to select Interest Periods and
take all other actions related thereto and/or which any Borrower can take in
accordance with the terms of this Agreement.  As the disclosed principal for its
agent, each Borrower shall be obligated to each Lender on account of the Term
Loan, Incremental Term Loan and each Revolving Credit Loan so made as if made
directly by the applicable Lender to such Borrower, notwithstanding the manner
by which such Term Loan, Incremental Term Loan or Revolving Credit Loan is
recorded on the books and records of the Lead Borrower and of any other
Borrowers.  The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower requests
the Term Loan, Incremental Term Loan or a Revolving Credit Loan, and neither the
Administrative Agent nor any Lender shall have any obligation to see to the
application of such proceeds therefrom.

 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment (other than an amendment
contemplated by Section 2.15 which satisfies all conditions set forth therein)
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrowers or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrowers or the applicable Loan Party, as the case may be, and a fully executed
copy thereof is delivered to the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and

 

A-92

--------------------------------------------------------------------------------


 

for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 [reserved].

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on (or the amount of interest required to be paid in
cash in respect of) any Loan, or (subject to the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided that only the consent of Required Lenders shall be necessary to
amend the definition of the “Default Rate” or waive any obligation to pay
interest at the Default Rate;

 

(e)                                  change (i) Section 2.13 or Section 8.03 in
a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (ii) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
all Lenders;

 

(f)                                   change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender;

 

(g)                                  release or subordinate all or substantially
all of the Collateral in any transaction or series of related transactions not
otherwise permitted under the Loan Documents, without the written consent of
each Lender;

 

(h)                                 release or subordinate all or substantially
all of the value of the Guaranty, without the written consent of each Lender,
except to the extent the release of any Subsidiary from the Guaranty is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or

 

(i)                                     amend Section 11.06(a) or
Section 11.06(b)(v) without the written consent of each Lender.

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed (a) by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (b) each L/C Issuer in addition to
the Lenders required above, affect the rights or duties of an L/C Issuer under
this Agreement or any other Loan Document and (c) the Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lender under this Agreement or any other Loan Document.

 

A-93

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

Notwithstanding anything to the contrary contained in this Section 11.01,
(i) Collateral Documents and related documents executed by Subsidiaries of the
Borrowers in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented and
waived with the consent of the Administrative Agent and the Borrowers without
the need to obtain the consent of any other Person if such amendment, supplement
or waiver is delivered in order (A) to comply with local law or advice of local
counsel, (B) to cure ambiguities, omissions, mistakes or defects or (C) to cause
such Collateral Document or other document to be consistent with this Agreement
and the other Loan Documents and (ii) if following the Amendment Effective Date,
the Administrative Agent and the Borrowers shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof.

 

11.02                 Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                                     if to the Borrowers or the
Administrative Agent or the L/C Issuers, to the address, telecopier number,
electronic mail address, telephone number specified for such Person on Schedule
11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, the Platform

 

A-94

--------------------------------------------------------------------------------


 

and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Each of the
Borrowers and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Committed Loan Notices) purportedly
given by or on behalf of the Borrowers (or any Borrower) even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers or any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing

 

A-95

--------------------------------------------------------------------------------


 

shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Borrowers shall pay (i) all reasonable documented out-of-pocket
expenses incurred by the Administrative Agent, the Swing Line Lender, the L/C
Issuers and their respective Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, the
Swing Line Lender, the L/C Issuers and Lenders), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, the Swing Line Lender, the L/C Issuers or
any Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Swing Line Lender, the L/C Issuers or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iii) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent (including in its
capacity as Lender).

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
the Swing Line Lender, each L/C Issuer, each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all actions, suits,
actual losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their respective Subsidiaries, or any Environmental Liability related in any way
to the Borrowers and any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from (a) the gross negligence or willful misconduct of such
Indemnitee; (b) any

 

A-96

--------------------------------------------------------------------------------


 

breach of the Loan Documents or applicable Law by any Indemnitee; or (c) any
claims or disputes solely amongst Indemnitees.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or an L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or an L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Laws, each party hereto shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof or any Letter of Credit or the use of
proceeds thereof.  No party hereto or any Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrowers is made to the Administrative Agent, the Swing Line
Lender, an L/C Issuer or any Lender, or the Administrative Agent, the Swing Line
Lender, an L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Swing Line Lender, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, the Swing Line Lender or such L/C Issuer, as the case may
be, plus interest thereon from the date of such demand to the date such payment
is made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

A-97

--------------------------------------------------------------------------------


 

11.06                 Successors and Assigns; Resignation of L/C Issuer.  (a) 
Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, a domestic Affiliate of a Lender or a domestic Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $500,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $3,000,000, in
the case of any assignment in respect of the Term Facility or Incremental Term
Loan Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                  Reserved.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrowers (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is

 

A-98

--------------------------------------------------------------------------------


 

continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Commitment or Revolving Credit Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan or Incremental Term Loan
to a Person that is not a Lender, a domestic Affiliate of a Lender or a domestic
Approved Fund;

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrowers.  No such
assignment shall be made to the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Tax Forms.  At the time of each assignment
pursuant to this subpart (b), to a Person that is not already a Lender hereunder
and that is not a U.S. Person for Federal income tax purposes, the respective
assignee Lender shall provide to the Lead Borrower and the Administrative Agent
the applicable Internal Revenue Service Forms (and any necessary additional
documentation) described in Section 3.01.

 

(viii)                        Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Lead
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the LC Issuer, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Applicable Revolving Credit
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Laws without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee

 

A-99

--------------------------------------------------------------------------------


 

thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrowers
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant.  Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.  In the event that a Lender sells a participation, the Lender, acting
solely for this purpose as an agent of the Borrowers, shall maintain (or cause
to be maintained) a register (the “Participant Register”) on which it enters the
name of all Participants in all or any portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it).  Any participation or transfer thereof may be
effected only by the registration of such participation on the Participant
Register.

 

A-100

--------------------------------------------------------------------------------


 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation of an L/C Issuer. 
Notwithstanding anything to the contrary contained herein, the L/C Issuers
appointed hereunder pursuant to Section 9.12 and any successor L/C Issuer may,
upon not less than fourteen (14) days’ prior notice to the Administrative Agent
and the Lead Borrower, resign as an L/C Issuer. In the event of any such
resignation as L/C Issuer, the Administrative Agent shall have the right, with
the consent of the Lead Borrower (such consent not to be unreasonably withheld
or delayed), to appoint a successor L/C Issuer hereunder; provided, however,
that no failure by the Administrative Agent to appoint any such successor shall
affect the resignation of any L/C Issuer. If any L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Revolving Credit Lenders to make
Base Rate Loans).  Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (ii) the successor L/C
Issuer shall issue Letters of Credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to the Administrative Agent and the Lead Borrower to
effectively assume the obligations of the resigning L/C Issuer with respect to
such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
obligated to keep such Information confidential), (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers; provided that in

 

A-101

--------------------------------------------------------------------------------


 

the case of clauses (b) and (c) above, the disclosing party shall promptly
notify the Borrowers of such disclosure to the extent permitted by law.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender (other than a Defaulting Lender) is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender to or
for the credit or the account of the Borrowers or any other Loan Party against
any and all of the obligations of the Borrowers or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter

 

A-102

--------------------------------------------------------------------------------


 

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, or if the Borrowers are required to indemnify any Lender
or to pay any additional amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 3.01, or if any Lender is a
Defaulting Lender or if any other circumstance exists hereunder that gives the
Borrowers the right to replace a Lender as a party hereto, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of their interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws and

 

A-103

--------------------------------------------------------------------------------


 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW. 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWERS
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

 

A-104

--------------------------------------------------------------------------------


 

CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrowers acknowledge and agree that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent are arm’s-length commercial transactions between the
Borrowers and its Affiliates, on the one hand, and the Administrative Agent, on
the other hand, (B) the Borrowers have consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrowers are capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of its Affiliates, or any other Person and
(B) the Administrative Agent has no obligation to the Borrowers or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and the Administrative Agent has no obligation
to disclose any of such interests to the Borrowers or their Affiliates.  To the
fullest extent permitted by law, the Borrowers hereby waive and release any
claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

11.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

A-105

--------------------------------------------------------------------------------


 

11.20                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

11.21                 EFFECT OF AMENDMENT AGREEMENT; NO NOVATION.  Upon the
effectiveness of this Agreement, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement.  The obligations of each
Borrower and each Loan Party to repay the Obligations (the “Existing
Obligations”) shall continue in full force and effect, and the effectiveness of
this Agreement shall not constitute a novation or repayment of the Existing
Obligations.  Each Borrower hereby reaffirms its obligations, liabilities and
the validity of all covenants by it contained in any and all Loan Documents, as
amended, supplemented or otherwise modified by this Agreement and by the other
Loan Documents delivered prior to the Amendment Effective Date.  Any and all
references in any Loan Documents to the Existing Credit Agreement shall be
deemed to be amended to refer to this Agreement.  Without limiting the
foregoing, upon the effectiveness hereof, Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in order that the Existing Obligations due and payable to a Lender 
hereunder reflect such Lender’s ratable share of the aggregate of all such
Existing Obligations on the Amendment Effective Date.  Except as expressly
modified herein, all of the terms and provisions of the Existing Credit
Agreement shall continue to apply for the periods prior to the Amendment
Effective Date, including any determinations of payment dates, interest rates,
compliance with covenants and other obligations, accuracy of representations and
warranties, Events of Default or any amount payable to the Administrative Agent
or the Lenders.  As to all periods occurring on or after the Amendment Effective
Date, all of the covenants in the Existing Credit Agreement shall be of no
further force and effect (with respect to such periods), it being understood
that all obligations of each Loan Party under the Existing Credit Agreement
shall be governed by this Agreement from and after the Amendment Effective Date.

 

A-106

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Schedules to Amended Credit Agreement

 

(see attached)

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Exhibits to Amended Credit Agreement

 

(see attached)

 

C-1

--------------------------------------------------------------------------------